 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.14 Page 1 of 54



 1    PAULM. GLEASON (SBN: 155569)
      TOREY JOSEPH FAVAROTE (SBN: 198521)
 2    JING TONG (SBN: 285061)
      GLEASON & FAVAROTE LLP
 3    4014 LONG BEACH BLYD., STE. 300
      LONG BEACH, CA 90807
 4    (213) 452-0510 Telephone
      (213) 452-0514 Facsnnile
 5    pgleason@gleasonfavarote.com
      tfavarote@gleasonfavarote.com
 6    jtong@gleasonfavarote.com
 7    Attorneys for Defendant CoreCivic, Inc.
 8

 9

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12

13

14    DENNIS GLOVER,                              Case No.   '19CV888 WQHBGS
15
                         Plaintiffs,              DECLARATION OF PAUL
                                                  GLEASON
16
            v.

17
      CORECIVIC INC.; a Maryland
      CoI]Joration; FRED FIGUEROA, an
18
      individual, and DOES 1 to 25 , Inclusive,

19                       Defendants.

20
21                                                State Action Filed: March 7, 2019
                                                  Trial Date:         None
22

23    Ill
24    Ill
25    Ill
26    Ill
27    Ill
28    Ill

                                 DECLARATION OF PAUL GLEASON
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.15 Page 2 of 54



 1                         DECLARATION OF PAUL GLEASON
 2          I, Paul Gleason, hereby state and declare as follows:
 3          1.     I am an attorney licensed to practice law in the state of California and
 4    am a partner in the Jaw firm of Gleason & Favarote, LLP, attorneys for Defendant
 s    CoreCivic, Inc., in the above-captioned matter. I have direct and personal
 6    knowledge of the facts set forth herein and, if called upon to do so, I could and
 7    would competently testify to the same.
 8          2.     On or about March 7, 2019, plaintiff Dennis Glover ("Plaintiff') filed
 9    an original complaint in the Superior Court of the State of California in the County
1o    of San Diego - Southern District, North County Regional Center, entitled DENNIS
11    GLOVER vs. CORECIVIC, INC.,; FRED FIGUEROA, AN INDIVIDUAL and
12    DOES 1 to 25, Case Number 37-2019-00012457-CU-WT-CTL. True and correct
13    copies of the Service of Process Transmittal, Summons, Complaint, Notice of Case
14    Assignment and Case Management Conference, Notice of Eligibility to eFile and
15    Assignment to Imaging Department, Information about Alternative Dispute
t6    Resolution, and Civil Cover Sheet, which documents comprise all process,
17    pleadings, and orders served on Defendants in this matter, are attached hereto as
18    Exhibit A
19          3.     On May 10, 2019, Defendant CoreCivic, Inc. filed an answer to
20    Plaintiffs complaint in San Diego Superior Court-Central Division. A true and
21    correct copy of the answer is attached hereto as Exhibit B.
22          4.     To my knowledge, no other papers or processes have been filed or
23    received in this matter by Defendant.
24          5.     As set forth in the declaration of Kelly Atwood, Plaintiff Dennis
25    Glover's earnings through the end of June 2018 were 31,720.59. Annualized over
26    12 months, this amount would be $63,441.18, which equals $1,220.02/week. As of
27    the date of filing of Defendant's Notice of Removal, 45 weeks have elapsed since
28    the termination of Plaintiffs employment with CoreCivic of Tennessee, LLC. At

                                                 1.
                                 DECLARATION OF PAUL GLEASON
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.16 Page 3 of 54



 1    Plaintiff's weekly rate of $1,220.02, assuming Plaintiff was entitled to recover
 2    economic damages, which Defendant denies, Plaintiff's past economic loss as of the
 3    date of removal (excluding mitigation earnings, if any), is $54,901. If the case
 4    proceeds to trial one year from the date of filing the Notice of Removal, assuming
 5    Plaintiff was entitled to recover economic damages, which Defendant denies,
 6    Plaintiff's economic loss at the time of trial (excluding mitigation earnings, if any),
 7    would be $118,342 ($54,901 + $63,441).
 8          I testify under penalty of perjury under the laws of the United States that the
 9    foregoing is true and correct and that this declaration was executed on May 10, 2019
1o    at Long Beach, California.
11

12

13
                                                     Isl Paul M. Gleason
                                                                Paul Gleason
14

15

16

17

18

19

20

21

22
23

24

25
26
27

28

                                                2.
                                   DECLARATION OF PAUL GLEASON
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.17 Page 4 of 54




               EXHIBIT A
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.18 Page 5 of 54


 @,CT Corporation                                                            Service of Process
                                                                             Transmittal
                                                                             04/10/201 9
                                                                             CT Log Number 535271858
     TO:      Cole Carter, Associate General Counsel
              CoreCivic
              10 Burton Hills Blvd
              Nashville, TN 37215-61 OS


     RE:         Process Served in California

     FOR:     Cor eCivic, Inc. (Domestic State: MD)




     ENCLOSl!D ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTI ON:                  DENNIS GLOVER, Pltf. vs. CORECIVIC, INC., etc., et al., Dfts.
     DOCUMENT(S) SERVED:                Summons, Complaint, Exhibit(s), Notice(s), Stipulation, Cover sheet
     COURT/AGENCY:                      San Diego County • Superior Court, CA
                                        Case # 37201900012457CUWTCTL
     N ATURE OF ACTION:                 Employee Litigation - Discrimination - 06/29/2018
     ON WHOM PROCESS WAS SERV ED:       C T Corporation System, Los Angeles, CA
     DATE AND HOU R OF SERVI CE:        By Process Server on 04/10/2019 at 15:36
     .JURISDICTION SERVED :             California
     APPEARAN CE OR ANSWER DUE:         Within 30 days after service
     ATTORNEY($) I SEN DER(S ):         Joshua C. Braddock
                                        BRADDOCK LAW APC
                                        110 West A Street
                                        Suite 1075
                                        San Diego, CA 92101
                                        619-501-3619
     ACTION ITEMS:                      CT has retained the current log, Retain Date: 04/11 /2019, Expected Purge Date:
                                        04/16/2019

                                        Image SOP

                                        Email Notification, ANN PARKER ann.parker@corecivic.com


     SIG N ED:                          C T Corporation System
     ADDRESS:                           818 West Seventh Street
                                        Los Angeles, CA 90017
     TELEPHON E:                        213-337-4615




                                                                             Page 1 of 1 I PP
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and ror taking
                                                                             appropriate action. Signatures on certified man receipts
                                                                             confirm receipt of package only, not contents.
     Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.19 Page 6 of 54


                                                                                                                                                                    SUM-100
                                          SUMMONS                                                                               FOR COURT USE OHLY
                                                                                                                        (SOLO PARA USO OE LA CORtfJ
                                 (CITACION JUDICIAL)                                                                        r.· :·,   ~i' ·.~

NOTICE TO DEFENDANT:
(A VISO AL DEMANDADO):
                                                                                                             ~ :·,'~: h~,;~~.:.) ·:.:~· ;:: :.::·;~         :.'
 CORECMC, INC., a Maryland Corporation; FRED FIGUEROA, an
 individual; and DOES 1 through 25, Inclusive                                                                 · tul~ MAR -1 p \: 28
YOU ARE BEING SUED BY PLAINTIFF:                                                                                                      •   •••   I   •   ! •· "• !

(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           : ~;.~:\~;~:--~:.. \: . :; ! ·.. - ..
 DENNIS GLOVER

  NOTICEI You !\ave been sued. The QOUrt may decide again.st you without your being "88rd unless you respond within SO days. Read the lnfonnaUon
 betow.
    You have 30 CALENDAR DAYS after thia aummons and legal papers are seived on you to file a written response at this court and have a copy
 served on the plalntlff. A letter or phone c:aJJ will not protect you. Your written response must be In proper legal form tr you want the court to hear your
 case. 1het9 may be a court form that you can use for your response. You can find these court forms and more lnformaUon at the Callfomla Cour18
 Online Self-Help Center (www.courtinfo.ca.gcN/#lfheJp), your county law library, or the courthouse nearest you. If you cannot pay the filing tee, ask
 the court cfett for e fee waiver form. If you do not ftle your respoBSa on time, you may lose the case by de1aul1: and your~. money, and property
 may be taken without further wamlng from the court
    There are other legal requirements. You may want to can an attomey right EMay. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eflglble for free legal services from a nonprofit legal seMc:es program. You can locate
 these nc>nprofit groups at the califomia Legal Services Web &lie (www.lawhelpcalifomJa.org). the Califomla Courts Online Self-Help CenU!r
 (www.cowtinfo.ea.gov/sefltle/p), 01 by contacting your local court or county bar ~etJon. NOTE: The court has a ststutoty llen for waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a cMI case. The court's llen must be paid before the court wiR dlSrnlU the case.
 /AVISOI Lohan demendodo. Si no responds dentto de 30 dlos, ts carte puede decltltt en su contnt s/11 escuchar su versldll. Lea le l11formsei6n e
 amtlnuac/6n.
    Tlene 30 DIAS DE CALENDARIO despu4s de qua /a entntguen e$la citecifJn y papetes legales para presentar una respue$ls por esclfto en e$la
 cotte y hacer qua se entregue una cop/a el demandant•. Una CIJltt1 o una l/amada tefeffJnlc:a no lo prot119en. Su respuesta por escnto tien& que estar
 en formeto legal c:otreeto sJ deses qu& procesttn su caso en fa cotte. Es posJble que tiaye un formufario qua usted pueda usar para su respuesta.
 Puedtt encontrar "1os formulerios de /a corle y mis lnformaci6n en eJ Centro de Ayude de /as Cortes de C8//fomla j'www.auool1e.ea.gov). en le
 bfbfiotece de /eyes de su condsdO o en la corta que le quede '"4s can:a. SI no puede pagar la cuota de presenfacl6n, plda al St1C18lalfo de la cone
 que le tU un formulsrio de exenclOn de pego de·cuotas. SI no presents su nJspueste a tiempo. puflde perder el case por lnC11mpflmlento y /a com /e
 pcdn! quttsr su sue/do, dfMtO y Dienes sin mis advettencle.
   Hay otros requlsltos litgafes. Es recomendabte qua /lame e un abogedo inmediatamentri. SI no conou e un ebogttdo, puede Uamsr a un s(t{'Vfclo de
 remJsll>n a ebogados. SI no puede pagar e un abogado, es posib/e que cmnp/a con /os requlsltO! para obtener servtclos legeles gratuftos de un
 programs de setvkios legates sin finea de lucro. Puede enoontrar estos grupos sin fines de lucro en el sllio web de C.lifomie t.agsl Services.
 (www.lawhelpcalifomla.org}, en el Cenfn) de Ayude dtt las COtfes de Celifomfa. (www.sucorte.ca.gov) o poniftndose en contacto con 18 carte o e/
 colegfo de ebogados foc8/es.. AV/SO: Por fey, /a com tJene derecho a reclamar las cuotss y los costo.s exenlo3 por lmponer un g!Bvemen sob111
 cuetqvler rewperac/611 de $10,000 6 mis dtt velor ttdbide madi8nte un aC1.1erdo o una concu/611 de atf)ltlaje en IJfl caso de derecho cMI. Tfene que
 pagar el gravamen de ra cotte antes de qua /a oone puflde denchar el caso.
The name and address of the court Is:                                                                     CASE M\ltilaet
                                                                                                          pjl)llMI del C:.O):
(El nombf8 y direcci6n de la corte es):
                                                                                                               S7401N0012'57~u.wr.cn..
 San Diego Superior Court
 330 West Broadway, San Diego, CA 92101
The name, address, and telephone number of plsinUffs attorney, or plaintiff without an attomey, is:
(El nombre, la dire"16n y el nomero de tell!lfono de/ sbogado de/ demandante, o de/ demandante que no tiene abogado, es):
Joshua C. Braddock, 110 West A Street, Ste. 1075 San Diego, CA 92101, (619) 501·3619

DATE:          MAR 0 7 2019                                             Clertt, by              c.VAMPEL"'                                                          , Deputy
 (Fecha)                                                                (Secretarlo)                                                                                 (Adjunto)
(For proof of service of this summons, use Proof of Servi<:e of Summons (fo1T11 POS-010).)
(Para prueba de ent.rega de ests cltsti6n use el fo1T11ufarto Proof of Sefvloe of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  ISEMJ
                                  1. D     as an Individual defendant
                                 2. D      as the person sued under the fictitious name of (specify):


                                     3.   J~l on behalf of {specif>'): ~re{},i I{ 1[. 1 / t1 c., IA
                                           under:   ci:J   CCP416.10(corporatlon)                         D          CCP 4 lS.60 (minor)
                                                    D      CCP 416.20 (defunct corporation)               D                      f
                                                                                                                     CCP 6.70 (conservalee)
                                                    D      CCP 416.40 (association or partnership)        D          CCP 416.90 (authorized person)
                                                    D   other (specify):
                                     4.   D     by personal delivery on (date):
                                                                                                                                                                          1 oft
                                                                       SUMMONS                                                        Code al CMI Plocedur. ff 412.20, 485
                                                                                                                                                          -CCUltlMO.ca.pov
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.20 Page 7 of 54




                                                                                      t " ••••.• '


 1   Joshua C. Braddock, Esq. (SBN 295604)                           ......,
                                                                     " : !' • • •
                                                                            o~:   :" ••       o
     BRADDOCK LAW APC                                                                     I




 2   110 West A Street, Suite 1075
                                                                      . lUl\ l'.~R -1 p \: 28
     San Diego, California 92101
 3
     Direct: 619.501.3619
 4   Fax: 619.923.3727                                                  .·... . .. .. .. ..          0   oft..,   '




 5   Attorneys for Plaintiff Dennis Glover
 6                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                             FOR THE COUNTY OF SAN DIEGO
 7
 8   DENN1S GLOVER.                             ) CASENO.n.:11t1M0112AS7~u.wr.cn.
                                                )
 9                 Plaintiff,                   ) COMPLAINT
                                                )
10          V.                                  )  1. DISABILITY DISCRIMINATION (Cal.
11                                              )      Gov't Code§ 12940(a));
     CORECMC, INC., a Maryland                  )  2. FAILURE TO ACCOMMODATE
12   Corporation; FRED FIGUEROA. an             )      DISABILITY [CaL Gov't Code § 12940(m)li
     individual; and DOES 1 through 25,         )  3. FAILURE TO ENGAGE IN THE
13   Inclusive,                                 )      INTERACTIVE PROCESS [Cal. Gov't Code
                                                )      § 12940(0)].;
14
                   Defendants.                  )  4. FAILURE TO CORRECT AND REMEDY
15                                              )      DISCRIMINATION AND HARASSMENT;
                                                )  5. RETALIATION [Cal. Gov't Code §
16                                              )      12940(m)(2));
                                                )  6. WRONGFUL TERMINATION (Cal. Gov't
17                                              )      Code§ 12940(b));
18                                              )  7. FAILURE TO PROVIDE
                                                )      UNINTERRUPTED MEAL AND REST
19                                              )      PERIODS (Cal Labor Code §226.7, 512)
                                                )  8. FAILURE TO PAY FINAL WAGES (Cal.
20                                              }      Labor Code §201-203)
21                                              )  9. FAILURE TO PROVIDE ITEMIZED AND
                                                )      ACCURATE WAGE AND HOUR
22                                              )      STATEMENTS (Cal. Labor Code §226)
                                                )  10. VIOLATION OF BUSINESS AND
23                                              )      PROFESSIONS CODE §17200
24                                             )       11. INTENTIONAL INFLICTION OF
                                               )           EMOTIONAL DISTRESS
25                                             )
                                               )       DEMAND FOR JURY TRIAL
26
27   Plaintiff DENNIS GLOVER, by and through bis counsel, claims and alleges as follows:
28   Ill/

                                                   1
                                             COMPLAINT
     Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.21 Page 8 of 54




 1
                                                     PARTIES
 2
                1.      Plaintiff, DENNIS GLOVER (hereinafter ''Plaintiff Glover•'}, is a male individual
 3
       who at all times relevant to this action resided in the County of San Diego, State of California.
 4
                2:      Plaintiff is informed, believes and thereupon alleges that Defendant CORECMC,
 s     INC. (hereinafter ''Defendant CoreCivic..) is a Maryland Corporation that does business
 6
       extensively within the County of San Diego. CoreCivic owns and/or manages the Otay Mesa
 7
       Detention Center, and, at all times relevant to the Complaint, was Plaintifrs employer.
 8
                3.      Plaintiff is informed and believes and thereupon alleges that Defendant FRED
 9
       FIGUEROA ("Figueroa") is an individual residing within the County of San Diego. At all times
10
       relevant to the Complaint, Figueroa was the Warden of Otay Mesa Detention Center. Plaintiff is
11
       informed and believes and thereupon alleges that Figueroa was a manager and/or decision-maker
12
       for CoreCivic.
13
                4.      Plaintiff is ignorant of the true names and capacities--whether individual,
14
       corporate, associate or other--of the Defendants sued herein under fictitious names DOES 1
15
       through 25 inclusive. and for that reason sues each of the said Defendants by such fictitious
16
       names. Plaintiff is informed, believes and thereupon alleges that each of the Defendants, DOES
17
       1 through 25 inclusive, is and was in some manner responsible for, participated in or contributed
18
       to the   matters and things of which Plaintiff complains herein; thus, the Defendants have some
19
20     legal responsibility. When Plaintiff ascertains the names and capacities of the fictitiously named

21     Defendants DOES l through 25 inclusive. Plaintiff will seek leave to amend this Complaint to

22     set forth such facts and add such Defendants.

23              5.      Plaintiff is informed. believes and thereupon alleges that each Defendant is, and at
24     all times relevant herein was, the agent of his, her or its co-defendants. Moreover, in committing

25     the acts alleged herein, each Defendant was acting within the scope of his, her or its authority as
                 •
26     such agent, with the knowledge, permission, and consent of his, her or its co-defendants.

27     ////

28     /Ill

                                                      2
                                                  COMPLAINT
     Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.22 Page 9 of 54




 1             6.      Plaintiff filed his charge with the California Department of Fair Employment and
2
       Housing ("DFEH") on February 21, 2019, and thereafter on            that same day received from the
 3
       DFEH his ..right to sue;• which is attached hereto as "EXHIBIT A."
4
                                        JURISDICTION AND VENUE
 5
               7.      The Court has personal jurisdiction over Defendants because they arc residents of
 6
       and/or doing business in the State of California and employed Plaintiff and others in the State of
 7
       California, and as such voluntarily subjected themselves to the laws of this state.
 8
               8.      This Court has subject matter jurisdiction over all causes of action asserted herein
 9
       pursuant to Article VI, § 10 of the California Constitution, California Code of Civil Procedure §
IO
       410.10, by virtue of the fact that this is a civil action in which the matter in controversy,
11
       exclusive of interest, exceeds TWENTY-FIVE TIIOUSAND AND N0/ 100 DOLLARS
12
       ($25,000.00), and because each cause of action asserted arises under the laws of the State of
13
       California or is subject to adjudication in the courts of the State of California. No part of this
14
       complaint is preempted by federal law or challenges conduct within any federal agency's
15
       exclusive domain, and adjudication thereof has not been statutorily assigned to any other court of
16
       jurisdiction.
17
               9.      Venue is proper in this Court in accordance with California Code of Civil
18
       Procedure § 395(a) because Defendants conduct business in the County of San Diego, and
19
       employed and continue to employ persons in this state. Moreover, venue is proper pursuant to
20
21     California Government Code§ 12965(b). because the unlawful business practices complained of

22     herein were committed within the County of San Diego and, further because, the County of San

23     Diego is the county in which Plaintiff would have continued to work., but for the unlawful

24     business practices complained of herein.

25                                       GENERAL ALLEGATIONS

26             l0.     By this reference, ·Plaintiff alleges and incorporates herein each and every
27     allegation set forth in all previous paragraphs of the Complaint.

28     ////

                                                      3
                                                  COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.23 Page 10 of 54




 1
            11.     Plaintiff began working for CoreCivic on June 16, 2003 as a prison guard at the
2
     Otay Mesa Detention Center in San Diego County, California
 3
            12.     On December 11, 2016, while leaving his shift at the Detention Center, Plaintiff
 4
     slipped in a pool of water left on the floor by prison inmates. Plaintiff seriously injured his knee
 5
     and quadriceps muscle in this incident. On December 29, 2016, Plaintiff required surgery for this
 6
     work-related injury.
 7
            13.     On March 13, 2017, Plaintiff's doctor released him to work on modified duty. The
 8
     doctor specifically stated that Plaintiff was released to "sit-down only'' work. CoreCivic and
9
     Figueroa assigned Plaintiff to the mail room at the Detention Center_ Plaintiff worked in the mail
10
     room until January 2018.
11
            14.     In January 2018, CoreCivic hired another individual to work in the mail room,
12
     and Plaintiff was instructed by CoreCivic Warden/Assistant Chief Shane Cosby that he was
13
     being transferred to the visitation room. Cosby informed Plaintiff that he would not lose his
14
     security clearance in the transfer, but that the job did require him to walk rounds. Plaintiff
15
     worked in the visitation room for 3 weeks.
16
            15.     In February 2018, CoreCivic moved Plaintiff to the lobby of the Detention Center.
17
     This job required less walking than the visitation room, but did require Plaintiff to walk at times.
18
     Plaintiff was assigned to the Swing Shift, requiring him to arrive at work at 2:30 a.m. every day,
19
     and work alone in the lobby. Plaintiff continued to work in the lobby for the next two months.
20

21          16.     On April 15, 2018. Figueroa and Human Resources manager Juanita Lucero met

22   with Plaintiff about bis position with CoreCjvic. Figueroa advised P laintiff that he could not

23   continue to work in the lobby or visitation rooms, and requested that Plaintiff agree to take a

24   voluntary demotion to the mail room. The demotion involved a pay cut of $13 per hour.

25          17.     Plaintiff informed Figueroa and Ms. Lucero that be did not wish to accept the

26   significant demotion. However, be informed Figuero and Ms. Lucero that his condition would

27   allow him to continue to work in the lobby (as be was currently doing), the visitation area (which

28   be bad done in January), or the video recreation room; or he could work a combination of the


                                                   . 4
                                               COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.24 Page 11 of 54




 1
     three rooms. Plaintiff further advised that he would be willing to retrain for an administrative
 2
     position that would accommodate his disability.
 3
             18.    Figueroa infonned Plaintiff that he could not transfer into one of these positions.
 4
     Neither Figueroa, Ms. Lucero, or any other individual with CoreCivic offered Plaintiff retraining
 s   for an administrative position.
 6
             19.    On June 29, 2018, Plaintiff was terminated by CoreCivic.
 7
            20.     Since his termination by Defendant, and as a result of Defendant's blatant and
 8
     conscious disregard for Plaintiff's well-being, Plaintiff has suffered embarrassment, humiliation,
 9
     grief, and severe emotional distress, including but not limited to loss of sleep, headaches, and/or
10
     migraines, nausea and anxiety.
11
                                       FIRST CAUSE OF ACTION
12
                                    DISABILITY DISCRIMINATION
13
                               BY PLAINTIFF AGAINST DEFENDANTS
14
                                [California Government Code§ 12940(a))
15
            21.     Plaintiff realleges and incorporates herein by this reference each and every
16
     allegation set forth in all previous paragraphs of the Complaint as if fully set forth herein.
17
            22.     Plaintiff was at all times hereto an "employee" within the meaning of California
18
     Government Code § 12926(c) and California Government Code §§ l2940(a) and (c). which
19
     prohibit disability discrimination in employment.
20

21          23.     Defendants were at all material times an "employer'' as defined by California

22   Government Code § 12926(d) and within the meaning of California Government Code §§

23   12940(a) and (c) and, as such, was barred from discriminating in employment decisions on the

24   basis of disability, as set forth in California Government Code§ 12940.

25          24.     Defendants have discriminated against Plaintiff on the basis of his disability in

26   violation of California Government Code §§ 12940(a) and (c), Article I of the California

27   Constitution and related statutes, by engaging in the course of conduct more fully set forth in the

28   General Allegations and all paragraphs stated above.


                                                       5
                                                COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.25 Page 12 of 54




 1                  As a result of Defendants' unlawful discrimination against Plaintiff, he has
            25.
 2
     suffered and continues to suffer substantial humiliation, serious mental anguish, emotional and
 3
     physical distress; and loss of pasl and future earnings, and employment benefits and
 4
     opportunities, entitling Plaintiff to compensatory damages. The exact amount and nature of such
 5
     damages exceed the jurisdictional limits of this court, but are presently unknown to Plaintiff,
 6
     who will either seek leave to amend this Complaint upon ascertaining such information, or will
 7
     prove the same at the time of trial.
 8
            26.     As more fully set forth above, the disability discrimination by Defendants was
 9
     committed intentionally, maliciously, wantonly, oppressively, and fraudulently with a conscious
10
     disregard for Plaintiff's rights and with the intent to vex, injure, punish, and annoy Plaintiff so as
11
     to cause the injuries sustained by Plaintiff. Such acts amounted to oppression, fraud, and ·malice,
12
     as described in California Civil Code § 3294. Plaintiff is therefore entitled to punitive or
13
     exemplary damages in an amount sufficient to punish and make an example out of Defendants.
14
            27.     In addition to such other damages as may properly be recovered herein, Plaintiff
15
     is entitled to recover prevailing party attorneys' fees and costs pursuant to Government Code
16
     section 12965(b).
17
                                      SECOND CAUSE OF ACTION
18
                                    FAILURE TO ACCOMMODATE
19
20                             BY PLAINTIFF AGAINST DEFENDANTS

21                              [California Government Code§ 12940(m)]

22          28.     Plaintiff reaUeges and incorporates herein by this reference each and every
23   allegation set forth in all previous paragraphs of the Complaint.

24          29.     Plaintiff at all times hereto was an "employee" within the meanfog of California
25   Government Code §J2926(c) and California Government Code §§12940 (a) and -(c), which
26   prohibit disability/medical condition discrimination in employment.

27          30.     Defendants \Vere at all material times an "employer" within the meaning of

28   California Government Code §12926(d) and California Government Code §§12940(a) and (c),


                                                      6
                                               COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.26 Page 13 of 54




     and, as such, were barred from discriminating against Plaintiff on the basis of disability,
 2
     perceived disability, or medical condition possessed or thought to be possessed by an employee,
 3
     as set forth in California Government Code § 12940.
 4
             31.    During Plaintiff's employment with Defendant CoreCivic, he was injured on the
 s
     job, which caused him to suffer from a condition that substantially limits his major life activities.
 6
            32.     Despite having knowledge of Plaintifrs condition, Defendants failed to provide
 7
     Plaintiff with a reasonable accommodation for the above health condition by denying alternative
 8
     employment and ultimately terminating his employment.
 9
             33.    As a proximate result of Defendant's failure to accommodate Plaintifrs known
10
     health conditions, Plaintiff has suffered humiliation, serious mental anguish, and emotional and
11
     physical distress; and Joss of past and future earnings, and employment benefits and
12
     opportunities; entitling Plaintiff to compensatory damages. The amount and nature of such
13
     damages exceed the jurisdictional limits of this court, but are presently unknown 'to Plaintiff,
14
     who will either seek leave to amend this Complaint upon ascertaining such information, or will
15
     prove the same at the time of trial.
16
            34.     As more fully set forth above, Defendants' failure to accommodate Plaintiffs
17
     known serious health conditions was committed intentionally, maliciously, wantonly,
18
     oppressively, and fraudulently with a conscious disregard to Plaintiff's rights and with the intent
19
20   to vex, injure, punish, and annoy Plaintiff so as to cause the injuries sustained by Plaintiff. Such

21   acts amowited to oppression, fraud, and malice, as described in California Civil Code § 3294.

22   Plaintiff is therefore entitled to punitive or exemplary damages in an amount sufficient to punish

23   and make an example out of Defendants.

24          35.     In addition to such other damages as may properly be recovered herein, Plaintiff
25   is entitled to recover prevailing party attorneys' fees and costs pursuant to Government Code

26   section 12965(b).

27   ////

28   ////


                                                   7
                                               COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.27 Page 14 of 54




 l
                                           Illl1U> CAUSE OF ACTION
 2
                        FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
 3
                                   BY PLAINTIFF AGAINST DEFENDANTS
 4
                                    [California Government Code § 12940(n))
 s           36.    Plaintiff realleges and incorporates herein by this reference each and every
 6
     allegation set forth in all previous paragraphs of the Complaint.
 7
             37.    Plaintiff was at all times hereto an "employee" within the meaning of California
 8
     Government Code §12926(c) and California Government Code §§l2940(a) and (c). which
 9
     prohibit disability/medical condition discrimination in employment.
10
             38.    Defendants were at all material times an "employer'' within the meaning of
11
     California Government Code § 12926(d) and California Government Code §§ l2940(a) and (c)
12
     and, as such, were barred from discrimination of Plaintiff on the basis of disability, perceived
13
     disability, or medical condition possessed or thought to be possessed by an employee, as set forth
14
     in Califomia Government Code §12940.
15
            39.     During Plaintiffs employment with Defendant CoreCivic, be was injured on the
16
     job, which caused him to suffer from a condition that substantially limits bis major life activities.
17
            40.     Despite having notice of Plaintiff's condition, Defendants failed to engage in a
18
     timely, good faith, interactive process with Plaintiff to determine effective reasonable
19
20   accommodations for Plaintiff to continue to work, in violation of Califom1a Govemm.ent Code

21   §l2940(n).

22          41.     As a result of Defendants' failure to engage in the interactive process of

23   accommodation of his known disabilities, Plaintiff has suffered and continues to suffer

24   substantial hwniliation, serious mental anguish, and emotional and physical distress; and loss of

25   past and future earnings, and employment benefits and opportunities, entitling Plaintiff to

26   compensatory damages. The exact amount and nature of such damages exceed the jurisdictional

27   limits of this court, but are presently unknown to Plaintiff, who will either si:ek leave to amend

28   this Complaint upon ascertaining such information, or will prove the same at the time of trial.


                                                       8
                                                COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.28 Page 15 of 54




 1
             42.     As more fuJly set forth above. Defendants' failure to engage in the interactive
 2
      process to accommodate PJaintifrs .known disabilities was committed intentionally. maliciously,
 3
      wantonly, oppressively, and fraudulently with a conscious disregard for Plaintiff's rights and
 4
      with the intent to vex, injure, punish, and annoy Plaintiff so as to cause the injuries sustained by
 5
      Plaintiff. Such acts amounted to oppression, fraud, and malice, as described in California Civil
 6
      Code § 3294. Plaintiff is therefore entitled to punitive or exemplary damages in an amount
 7
      sufficient to punish and make an example out of Defendants.
 8
             43.     In addition to such other damages as may properly be recovered herein, Plaintiff
 9
      is entitled to recover prevailing party attorneys• fees and costs pursuant to Government Code
10
      section l 2965(b).
11
                                      FOURTH CAUSE OF ACTION
12
        FAILURE TO CORRECT AND REMEDY DISCRIMINATION AND HARASSMENT
13
                                 (California Government Code § 129400)]
14
             44.     Plaintiff realleges and incorporates herein by this reference each and every
15
      allegation set forth in all previous paragraphs of the Complaint.
16
             45.     Defendants failed to take all reasonable steps to correct and remedy the
17
      discrimination against Plaintiff. which, by engaging in the course of conduct set forth in the
18
      General Allegations and all paragraphs stated above, amongst other things, violated the
19
20    California Government Code § 12940(j).

21           46.     As a result of Defendants• failure to correct or remedy the unlawful

22    discrimination of Plaintiff, Plaintiff has suffered and continues to suffer substantial humiliation.

2.3   serious mental anguish, emotional and physical distress as well as loss of past and future

24    earnings, employment benefits and opportunities, entitling Plaintiff to compensatory damages.

25    The exact amount and nature of such damages exceed the jurisclictional limits of this court, but

26    are presently unknown to Plaintiff, who will either seek leave to amend this Complaint upon

27    ascertaining such information or will prove the same at the time of trial.

28    1111


                                                       9
                                                COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.29 Page 16 of 54




 1
               47.    As more fully set forth above, Defendants' failure to correct or remedy the
2     unlawful harassment and discrimination        was intentional, malicious, wanton, oppressive and
3
       fraudulent, with a conscious disregard for Plaintiff's rights, the intent to vex, injure, punish and
4
       annoy Plaintiff so as to cause the injuries sustained by Plaintiff, within the meaning of California
s      Civil Code § 3294. Plaintiff is therefore entitled to punitive or exemplary damage in an amount
6
       sufficient to punish and fonn an example out of Defendants.
7
                                           FIFI'H CAUSE OF ACTION
 8
                                                RETALIATION
9
                                (California Government Code § 12940(m)(2))
IO
               48.    Plaintiff realleges and incoiporates herein by this reference each and every
11
       allegation set forth in all previous paragraphs of the Complaint as if fully set forth herein.
12
               49.    In violation of California Government Code§ 12940(m)(2), Defendants retaliated
13
       against Plaintiff for seeking accommodation for his disability, through numerous illegal acts,
14
       including without limitation, those set forth in the above General Allegations.
15
               50.    Plaintiff's aforementioned protected activity, as described above, was a
16
     . motivating factor in Defendants• decisions that were adverse to Plaintiff, including his
17
       termination.   Specifically, Defendants terminated Plaintiffs employment without valid
18
      justification as a result of his lawful and protected activity of requesting accommodations for his
19
20     disability.

21             51.    As a direct    and   proximate result of Defendants ' retaliatory actions against

22     Plaintiff, Plaintiff has suffered and continues to suffer substantial humiliation, serious mental

23     anguish, and emotional and physical disb'ess; and loss of past and future wages, and employment

24     benefits and opportunities, entitling Plaintiff to compensatory damages. The Cltact amount and

25     nature of such damages exceed the jurisdictional limits of this court, but are presently unknown

26     to Plaintiff, who will either seek leave to amend this Co~plaint upon ascertaining such

27     information, or will prove the same at the time of trial.

28     Ill/

                                                     JO
                                                  COMPLAINT
         Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.30 Page 17 of 54




                     52.       As more fully set forth above, Defendants' retaliatory actions were willful,
        2
             wanton, malicious, and oppressive and committed with the intent to cause the injuries sustained
         3
             by Plaintiff, within the meaning of California Civil Code § 3294. Plaintiff is therefore entitled to
        4
             punitive or exemplary damages in an amount sufficient to pwrish and make an example of
        5
             Defendants.
         6
                     53.       In addition to such other damages as may properly be recovered herein, Plaintiff
         7
             is entitled to recover prevailing party attorneys• fees and costs pursuant to Government Code
        8
             section 1296S(b).
         9
                                                     SIXTH CAUSE OF ACTION
        10
                                                   WRONGFUL TERMINATION
        11
                                              [California Government Code§ 12940(h)]
        12
                     54.       Each of the above paragraphs contained in this Complaint is hereby incorporated
        13
             by reference at this point as if set forth herein at full length.
        14
                     55.       The aforementioned acts of Defendants constitute wrongful tennination in
        15
             violation of public policy.
        16
                     56.       As a result of Defendants• wrongful conduct, Plaintiff bas suffered and continues
        17
             to suffer substantial humiliation, serious mental anguish, and emotional and physical distress, on
        18
             account of which Plaintiff is entitled to compensatory damages. The exact amount and nature of
        19
                           •
             such damages exceed the jurisdictional limits of this court, but are presently unknown to
        20
        21   Plaintiff: who will either seek leave to amend this Complaint upon ascertaining such infonnation,

        22   or will prove the same at the time of trial.

        23           57.       As more fully set forth above, the acts of Defendants were intentional, malicious,

        24   wanton, oppressive, and fraudulent, with conscious disregard for Plaintiff's rights and with the

        25   intent to vex, injure, punish, and annoy Plaintiff so as to cause the injuries sustained by Plaintiff,

        26   within the meaning of California Civil Code §3294. Plaintiff is therefore entitled to punitive or
'\..-

        27   exemplary damages in an amount sufficient to punish and make an example of Defendant.

        28   //II

                                                             11
                                                          COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.31 Page 18 of 54




            58.     In addition to such other damages as may properly be recovered herein, Plaintiff
2
     is entitled to recover prevailing party attorneys• fees and costs pursuant to Government Code
 3
     section 12965(b}.
 4
                                    SEVENTH CAUSE OF ACTION
 5
             FAILURE TO PROVIDE UNINTERUPTED MEAL AND REST PERIODS
 6
                                  (California Labor Code§§ 226.7, 512)
 7
            59.     Plaintiff realleges and incorporates herein by this reference each and every
 8
     allegation set forth in all previous paragraphs of the Complaint.
 9
            60.     California Labor Code§§ 512 and 226.7(a) prohibit an employer from requiring
10
     an employee to work more than five hours per day without providing the employee with a meal
11
     period of no less than 30 minutes; after ten hours, any employer is prohibited from not providing
12
     the employee with a second meal period of no less than 30 minutes.
13
            61.     California Labor Code§§ 512 and 226.7(a) prohibit an employer from requiring
14
     an employee to work for more than four hours per day without providing the employee with a
15
     10-minute rest period.
16
            62.     These break periods must be complete and uninterrupted.
17
            63.     For the duration of Plaintiffs employment with Defendants, Defendants
18
     intenupted Plaintiff's legally required rest and meal periods when they were provided.
19

20   Defendants thus violated California Labor Code§§ 512 and 226.7.

21          64.     As a result, Plaintiff is entitled to civil penalties pursuant to California Labor

2Z   Code § 226.7, 512, Wage Order 7 and related statutes. Plaintiff is also entitled to recover all

23   unpaid rest and meal periods, prejudgment interest, penalties, and costs of suit. The exact

24   amounts of such damages are presently unknown to Plaintiff who will either seek leave to amend

25   this Complaint upon ascertaining such information or will prove the same at the time of trial.

26   /Ill
27   ////
28   1111

                                                     12
                                               COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.32 Page 19 of 54




                                            EIGHTH CAUSE OF ACTION
 2
                                       FAILURE TO PAY FINAL WAGES
 3
                                        [California Labor Code§§ 101-2031
 4
              65.   Plaintiff realleges and incorporates herein by this reference each and every
 s   allegation set forth in all previous paragraphs of the Complaint.
 6
              66.   Following Plaintiffs termination, Defendants failed to immediately pay accrued
 7
     wages and other compensation due to Plaintiff, and failed to pay accrued wages, including
 8
     compensation due for the interrupted meal and rest breaks, at the time of Plaintiffs initial
 9
     separation/termination.
10
              67.   As a result, Plaintiff is entitled to back wages, prejudgment interest, reasonable
11
     attorney's fees and costs, and waiting time penalties pursuant to California Labor Code § 203
12
     and related staMes. The exact amounts of such damages are presently unknown to Plaintiff,
13
     who wiU either seek leave to amend this Complaint upon ascertaining such information, or will
14
     prove the same at the time of trial.
15
              68.   In addition to such other damages as may properly be recovered herein, Plaintiff
16
     is entitled to recover prevailing party attorneys' fees and costs pursuant to Labor Code section
17
     218.5.
18
                                       NINTH CAUSE OF ACTION
J9
              FAILURE TO PROVIDE ITEMIZED AND ACCURATE WAGE AND HOUR
20
21                                            STATEMENTS

22                                     [California Labor Code§ 2261

23            69.   Plaintiff realleges and incorporates herein by this reference each and every

24   allegation set forth in all previous paragraphs of the Complaint.

25            70.   During the time Plaintiff worked for Defendants, he was not provided with

26   uninterrupted meal and rest breaks. Because bis meal and rest , breaks were interrupted,

27   Defendants intentionally and knowingly failed to provide Plaintiff with timely and accurate wage

28   and hour statements showing gross hours earned, total hours worked, all deductions made, net


                                                     13
                                               COMPLAINT
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.33 Page 20 of 54




 1
     wages earned, and all applicable hourly rates in effect during each pay period and the
2
     corresponding number of hours worked at each hourly rate.
 3
            71.     Defendants systemically failed to provide such wage statements with accurate
4
     information and engaged in a policy of under-reporting and failing to pay for all hours actually
 s   worked in violation of California Labor Code §226 and related statutes.
 6                             I
            72.     As a result of Defendants' violation of California Labor Code §226 and related
 7
     statutes, Plaintiff bas suffered injuries and damages, including, but not limited to: Plaintiff was
 8
     not provided required uninterrupted meal and rest breaks; and Plaintiff was not paid wages.
9
            73.     As a result of Defendants' intentional failure to provide Plaintiff with accurate
10
     and itemized wage statements, Plaintiff is entitled to damages, including but oot limited to, aU
11
     available statutory penalties, costs, and attorneys' fees, including those provided in California
12
     Labor Code §226(e), as well as all other available remedies.
13
                                     TENTH CAUSE OF ACTION
14
              VIOLATION OF BUSINESS AND PROFESSIONS CODE §17200, et seq;
15
            74.     Plaintiff alleges and incorporates herein by this reference each and every
16
     allegation set forth in all previous paragraphs of the Complaint
17
            75.     California Business and Professions Code §17200 provides: "As used in this
18
     chapter, unfair competition shall mean and include any unlawful or fraudulent business act or
19
     practice and unfair, deceptive, untrue or misleading advertising and any act prohibited by
20
21   Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and

22   Professions Code."

23          76.     Wage and hour laws express fundamental public policies. Providing employees

24   with wages for all hours worked, uninterrupted rest breaks, and providing accurate itemized

25   records are fundamental public policies ohhis State. Labor Code § 90.5(a) articulates the public

26   policies of this State to enforce vigorous minimum labor standards, to ensure that employees are

27   not required or permitted to work under substandard and unlawful conditions, and to protect

28   employers who comply with the law from those who attempt to gain a competitive advantage by


                                                 14
                                              COMPLAINT
                                                                                         •
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.34 Page 21 of 54




 l
     failing to comply with minimum labor standards.
 2
            77.       Through the conduct alleged herein. Defendants have acted contrary to these
 3
     public policies, have violated specific provisions of the Labor Code, and have engaged in other
4
     unlawful and unfair business practices in violation of California Business and Professions Code
 s   §17200, et seq., depriving Plaintiff of rights, benefits, and privileges guaranteed to all employees
 6
     in California.
 7
            78.       I?uring the course of Plaintiff's employment, Defendants engaged in multiple
 8
     violations of the California Labor Code by failing to provide Plaintiff unintenupted meal and rest
 9
     periods and by failing to provide accurate and itemized statements of Plaintiff's wage and hours.
10
            79.       Defendants' conduct, as alleged hereinabove, constitutes unfair competition in
11
     violation of§ 17200 et seq., of the California Business and Professions Code.
12
            80.       The acts of Defendants, as previously described above, were unfair, unlawful, and
13
     fraudulent as defined in California Business and Professions Code § 17200, et seq. Such acts
14
     constitute an unfair business practice and unfair competition, thus violating California Business
15

16
     and Professions Code § 17200 et seq. As a result, Defendants obtained valuable property, money
     and services from Plaintiff, including earned wages for all hours worked and have deprived him
17
     of valuable rights and benefits guaranteed by law. all to the detriment of Plaintiff and to the
18
     benefit of Defendants so as to allow Defendants to unfairly compete against competitors who
19
20   comply with the law.

21          81.       As a result of the forego~ conduct, Plaintiff is entitled to recover restitution

22   damages in the form of payment of unlawfully withheld wages. Plaintiff is also entitled to

23   recover reasonable attorneys· fees pursuant to Code of Civil Procedure § 1021.5, the substantial

24   benefit doctrine.

25                                      ELEVENTH CAUSE OF ACTION
26                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

27          82.       Plaintiff realleges and inco.rporates herein by this reference each and every

28   allegation set forth in all previous paragraphs of the Complaint.


                                                     15
                                               COMPLAINT

                                                                                               "
        Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.35 Page 22 of 54




                     83.   Defendants engaged in disability discrimination against Plaintiff, as well as aided
        2
            and abetted each other in engaging in illegal discrimination, thereby subjecting Plaintiff to the
        3
            intentional infliction of emotional distress caused by such discrimination and harassment, which
        4
            violated California Government Code § 12940.
        5
                     84.   The acts of Defendants as described herein were extreme, outrageous and
        6
            represent an abuse of the authority and position of each of the Defendants. Such improper
        7
            conduct was intended to cause severe emotional distress or was done with a conscious disregard
        8
            for the probability of causing such distress.        Such conduct exceeded the inherent risks of
        9
            employment and was not the sort of conduct suitable to a workplace. Defendants abused their
       10
            positions of authority toward Plaintiff: and engaged in conduct intended to humiliate Plaintiff
       11
            and convey the message that he was powerless and could not defend his rights.
       12
                     85.   Defendants' conduct was the proximate cause of, and a substantial factor in
       13
            causing, Plaintiff to suffer embarrassment, anxiety, humiliation, serious mental anguish, and
       14
            emotional and physical distress. Plaintiff will continue to suffer damages in a sum that exceeds
       15
            the jurisdictional limits of this court, but is yet to be ascertained. Plaintiff will either seek leave
       16
            to amend this Complaint upon ascertaining such infonnation or will prove the same at the time of
       17
            trial.
       18
                     86.   As more fully set forth above, the acts of Defendants were intentional, malicious,
       19
       20   wanton, oppressive and fraudulent, with a conscious disregard for Plaintiff's rights, the intent to

       21   vex, injure, punish and annoy Plaintiff so as to cause the injuries sustained by Plaintiff, within

       22   the meaning of California Civil Code § 3294.              Plaintiff is therefore entitled to punitive or

       23   exemplary damages in an amount sufficient to punish and form an example out of Defendants.

       24   /Ill

       25   ////
       26   Ill/

      27    Ill/

      28    /Ill


                                                               16
                                                       COMPLAINT

- - - - - - - - - - - - - - - ·-·····-- . -           ..   -·· ---·
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.36 Page 23 of 54




                                         PRAYER FOR RELIEF
2
            WHEREFORE, Plaintiff prays for judgment against each of the Defendants as follows:
 3
            l.      For such general, special and compensatory, actual and liquidated damages in
 4
     amounts to be proven at the time of trial;
 s          2.      For punitive and exemplary damages in amounts to be proven at the time of trial;
 6
            3.      For penalties pursuant to the California Labor Code;
 7
            4.      For waiting time statutory penalties under Labor Code section 203;
 8
            5.      For an award of penalties pursuant to Labor Code section 226.7;
 9
            6.      For an award of damages pursuant to Labor Code section 226(e);
10
            7.      For costs of suit, including attorneys• fees as permitted by law, including those
11
     permitted by Labor Code sections 226(e), 218.5, 1194(a), and Government Code section
12
     12965(b);
13
            8.      For pre- and post-judgment interest at the prevailing statutory rates; and
14
            9.      For such other relief as the Court may deem proper.
15
16
                                         DEMAND FOR JURY TRIAL
17
                    Plaintiff hereby demands a jwy trial for the causes of action set forth above.
18
19
20                                                          BRADDOCK LAW APC

21   Dated: March 7, 2019                             By:     ~x-
                                                            JOSHUA C. BRADDOCK, ESQ.
22                                                          Attorney for Plaintiff
23                                                          DFNNJSGLO~

24
25
26
27
28


                                                     17
                                                  COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.37 Page 24 of 54




                EXHIBIT ''A''
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.38 Page 25 •of 54


                                                                                       GAYJN NEWSOM. G!MBHPR
                                                                                           KEVIN KlSH, CIAECTOR
         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
         2218 ICaUlllll Dl1ve. Suite tOO I Elk Grove I CA 195758
         (800) 884-168' {Voioo) I (800) 7~2320 (TTY} I caffomla's Relay SeMce at 711
         http://ww«.dfeJi.ca. p t Emal: c:Gflllld.c.nter@dfell.ca.gov


   February 21, 2019

   Dennis Glover


  RE:    Notice of Case Closure and Right to Sue
         DFEH Matter Number: 201902-05210221
         Right to Sue: Glover I CoreCivic, Inc. et al.

  Dear Dennis Glover,

  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed effective
  February 21 , 2019 because an immediate Right to Sue notice was requested. DFEH will
  take no further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b). a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Ef'!'ployment and Housing
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.39 Page 26 of 54




         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
            a
         221 K.9Ulen Ortve, Sulle 100 I Elk Grove I CA I 95758
         (&00) 1&4-16'4 (Von) I (IOO) 7oo.2320 (TTY) I Callfomla'• Relay SeMc:e at 711
         hl!p1f#ww.dleh.c:e.p   I Emal!: contall.center@dfetl.ca.9ov


  February 21 , 2019

  RE:    Notice of Filing of Discrimination Complaint
         DFEH Matter Number. 201902-05210221
         Right to Sue: Glover I CoreClvic, Inc. et al.

  To All Respondent(s):

  Enclosed is a copy of a complaint of discrimination that has been filed with the
  Department of Fair Employment and Housing (DFEH) in accordance with Government
  Code section 12960. This constitutes service of the complaint pursuant to Government
  Code section 12962. The complainant has requested an authorization to file a lawsuit.
  This case is not being investigated by DFEH and is being closed Immediately. A copy of
  the Notice of Case Closure and Right to Sue is enclosed for your records.

  Please refer to the attached complaint for a list of all respondent(s} and their contact
  information.

  No response to DFEH is requested or required.

  Sincerely,


  Department of Fair Employment and Housing
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.40 Page 27 of 54




 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3                               (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Dennis Glover                                              DFEH No. 201902·05210221

 6                                 Complainant.
 7 vs.

 8    CoreCivic, Inc.

 9
      Fred Figueroa
10
11
                          Respondents
12

13 1. Respondent CoreClvlc, Inc. is an employer subject to suit under the California
   Fair Employment and Housing Act (FEHA) (Gov. Code.§ 12900 et seq.).
14
15 2. Complainant Dennis Glover, resides In the City of State of.

16 3. Complainant alleges that on or about June 29, 2018. respondent took the
   following adverse actions:
17
18 Complainant was harassed because of complainant's disability (physical or
     mental).
19
     Complainant was discriminated against because of complainanfs disability
20 (physical or mental) and as a result of the discrimination was terminated.
21
     Complainant experienced retaliation because complainant requested or used a
22 disability-related accommodation and as a result was terminated.

23
     Addltlonal Complaint Detalls: Plaintiff began working for CoreCivic on June 16,
24 2003 as a prison guard at the Otay Mesa Detention Center in San Diego County,
     California.
25
26
                               1
27u-~~~~~~~~-:-~-:-:--:--:=-=~-7 ·-=::-=:~:=-:::=-::-:-~~~~~~~~~-1
                                   Complaint- DFEH No. 201902-05210221
28 Date Flied: February 21, 2019
      Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.41 Page 28 of 54




       1           On December 11, 2016, while leaving his shrft at the Detention Center,
           Plaintiff slipped in a pool of water left on the floor by prison inmates. Plaintiff
       2   seriously injured his knee and quadriceps muscle in this Incident. On December 29,
           2016, Plaint.iff required surgery for this work-related injury.
       3
                   On March 13, 2017, Plaintiffs doctor released him to work on modified duty.
       4   The doctor specifically stated that Plaintiff was released to "sit-down only" work.
           CoreCivic and Figueroa assigned Plaintiff to the mall room at the Detention Center.
       5   Plaintiff worked in the mail room until January 2018.
                   In January 2018, CoreCivic hired another Individual to work in the mail room,
       6   and Plaintiff was instructed by CoreCivic Warden/Assistant Chief Shane Cosby that
       1   he was being transferred to the visitation room. Cosby informed Plaintiff that he
           would not lose his security clearance In the transfer, but that the job did require him
       8   to walk rounds. Plaintiff worked in the visitation room for 3 weeks.
                   In February 2018, CoreCivic moved Plaintiff to the lobby of the Detention
       9   Center. This job required less walking than the visitation room, but did require
           Plaintiff to walk at times. Plaintiff was assigned to the Swing Shift, requiring him to
      10   arrive at work at 2:30 a.m. every day, and work alone in the lobby. Plaintiff continued
      11   to work In the lobby for the next two months.
                   On April 15, 2018, Figueroa and Human Resources manager Juanita Lucero
      12   met with Plaintiff about his position with CoreCivic. Figueroa advised Plaintiff that he
           could not continue to work in the lobby or visitation rooms, and requested that
      13   Plaintiff agree to take a voluntary demotion to the mail room. The demotion involved
           a pay cut of $13 per hour.
      14
                   Plaintiff informed Figueroa and Ms. Lucero that he did not wish to accept the
      15   significant demotion. However, he informed Figuero and Ms. Lucero that his
           condition would allow him to continue to work in the lobby (as he was currently
      16   doing), the visitation area (which he had done in January), or the video recreation
           room; or he could work a combination of the three rooms . Plaintiff further advised
      17   that he would be willing to retrain for an administrative position that would
      18   accommodate his disability.
                   Figueroa informed Plaintiff that the positions he suggested were only
      19   temporary, "privilege" positions, that are rotated every 6 months, and that Plaintiff
           could not transfer into one of these positions on a permanent basis. Neither
      20   Figueroa, Ms. Lucero, or any other individual with CoreCivic offered Plaintiff
           retraining for an administrative position.
      21       · On June 29, 2018, Plaintiff was discharged by CoreCivic. In the letter
      22   accompanying his Discharge notice, Plaintiff was informed that he was terminated
           due to CoreCivic's "inability to accommodate disability."
      23
      24
      25
      26

     27 i---------~~:--;-:-;--;--;;=::-;:-;-:':
                                              -2~·-==--=-=~=""'"'='="-=----------~
                           Complaint- DFEH No. 201902--05210221
     28    Date Flied: February 21, 2019




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --·-··
 Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.42 Page 29 of 54




 1 VERIFICATION

 2 I, Joshua Braddock, am the Attorney In the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on Information and belief, which I believe to be true.
 4
   On February 21, 2019, I declare under penalty of perjury under the laws of the State
 5 of. California that the foregoing is true and correct.
 6                                                                  , .I
                                                                           San Diego, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
271r--~~~~~~~~;:;-:-:---.:"'=7""-;:u~~-~7--:~==--==:-=:=-=-~~~~~~~~~~
                                   Complaint-DFEH No. 201902-05210221
28 Date Filed: February 21, 2019
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.43 Page 30 of 54




SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET~             U>we-.,
 IMIJHO ADORESS:      J30W8_..J
CrTY AHO llP COOE:    San OiolOO. CA 82101-3827
BJIANCM IWolE:       c...i
TEl.S>l!OHE N\JM8ER; (fte) 450-T075

PLAINTIFF($} I PETITIONER(S}:                Dennis Glover

OEFENOANT(S) I RESPONOENT(S): Coreeivic Inc et.el.


 GLOVER VS COR£CIVIC INC [IMAGED)
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                              37-2019-00012457-CU-WT-CTL


CASE ASSIGNMENT
Judge: Richard E. L. Strauss                                                          Department: C·75


COMPLAINT/PEMION FILED: 03/07/2019


TYPE OF HEARING SCHEDULED                               DATE         TIME           DEPT               JUDGE
Civil Case Management Conference                        11/1512019   10:00am        C-75               Richard E. L. Strauss


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior lo the lnttial case management conference. (San Diego local Rules, Division II. CRC Rule 3.725).
AU counsel of record or parties In pro per shaD ep~r at the Case Management Conference, be familiar with the caae, and be fully
prepared to participate effectively In th& hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (ANO CROSS-COMPLAINANn TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (ANO CROSS.COMPLAIN!}, THE ALTERNATIVE DISPUTE RESOLUTION (ADR} INFORMATION FORM (SOSC
FORM #CIV-730), A STIPULATION TO                  use
                                     ALTERNATIVE DISPUTE RESOLUTION (ADR) (SbSC FORM #CIV-359), ANO OTHER
DOCUMENTS A.S SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following limeframes apply to qeneral civil cases and must be adhered to unless you have requested end
       been granted an extension of time. General clvll cases consist of all civil cases except: small claims proceedings,
       c:lvil petlllons, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaint$ and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANTS APPEARANCE: Defendant must generally appear within 30 days of service of the complalnl. (Plaintiff may
      stipulate to no more than 15 day extension which must be In writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order lo preserve the right lo a jury trial, one party for eaeh side demanding a jury trial shall pay an advance jury fee in
       Iha amount of one hundred fiftY dollars ($150) on or before the date seheduled for the lnltlal ~se management conference In
       Iha actlon.


COURT REPORTERS: Court reporters are not provided by the Court in Clvll cases. Sae policy regarding normal availability and
unaveilablllty of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (AOR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL. INCLUDING ~EDIATION ANO ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACH.EO STIPULATION TO USE ALTERNATIVE DISP~TE RESOLUTION (SDSC FORM #CIV·359).




SDSC CIV·72.1 (Rev. 01-17}                                                                                                      Pap:1
                                                         NOTICE OF CASE ASSIGNMENT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.44 Page 31 of 54




                               Superior Court of Califomia
                                  County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronicaJly file documents, refer to
General Order In re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in ci'Vil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case bas been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 201 J in all new cases assigned to an Imaging Department alt
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.
       You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court 'Will be imaged and destroyed except those documents specified In
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).
       It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         hp: J




                                                                                                                 •
    Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.45 Page 32 of 54




                              SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



    CASE NUMBER: 37·2019-00012457-CU-WT-CTL                    CASE TITLE: Glover vs Corecivic Inc [IMAGED!


    HODCE: All plalntJffs/cross<omplalnants In a general civil case are required to serve a eopy of the following
    three forms on each defendant/cross-defendant, together with the complalntlcross<omplalnt:
                   (1) this Alternative Dispute Resolution (ADR) lnfonnatlon form (SDSC form #CIV·730),
                   (2) the Stipulation to Use Alternative Dispute Resolution (AOR) form (SDSC form #CIV..J59), amt.
                   (3) the Nottce of Case Anlgnment form (SOSC form #CIV-721).

    Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits ere resolved without a trial. The courts,
    community organizations, and private providers offer a variety of Alternative Dispute ResoluUon (ADR) processes to help
    people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
    as e mechanism for case settlement before trial, and it may be beneficial to do this earfy In the case.

    Below is some Information about the potential advantages and disadvantages of AOR, the most common types of ADR,
    and how to find a local AOR program or neutral. A form for agreeing to use AOR is attached (SOSC form #CIV-359).

    potenUa! Advantages and Disadvantages           of ADR
•   ADR may have a variety of advantages or disadvantages over a trial, depending on the type of AOR process used and the
    particular case:

               Poten1lal Advantages                              Potential Disadvantages
               • Saves time                                      • May take more time and money if ADR does not
               • Saves money                                       resolve the dispute
               • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
                 resolution process and outcome                    jury trial, appeal, and other court protections may. be limited
               • Preserves or improves relatlonshlps               or unavailable


    Most Common Types of APR
    You can read more information about these ADR processes and watch videos that demonstrate them on the court's AOR
    webpage at http:/Jwww,sdcourt,ca,goyladr.

    Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
    so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
    Mediation Is usually confidential, and may be partiC\.llar1y useful when parties want or need to have an ongoing
    relationship, such as in disputes between family members, neighbors, co-wor1<ers, or business partners, or when parties
    want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

    Settlement Conference: A judge or another neutral person called a •settlement officer· helps the parties to understand
    the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
    decision in lhe case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
    when the parties have very different Ideas about the likely out.come of a trial and would like en experienced neutral to help
    guide them toward a resolution.

    Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
    decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
    the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
    With nonbinding arbitration, any party may reject the arbitrator's decision end reQuest a trial. Arbitration may be
    appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
    fonnality, time. and expense of a trial.


    SOSC CIV·130(R.. 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Paa-: 1
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.46 Page 33 of 54




Other ADR Proceases: There are several other types of AOR which are not offered through the court but which may be
obtained privately, including neutral evaluation. conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a comblnellon of ADR processes. The important thing is to try to find the type or types of AOR that are
most likely to resolve your dispute. Be sure to leam about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local APR Prqgcams for CM! cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifJCations and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line medjator search and setectjon: Go to the court's AOR webpage at www.sdcourt.ca.goy/adr and click on the
"Mediator Search" to review Individual mediator profiles containing detailed Information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style.
and fees and to submit an on-line Mediator Selection Form (SOSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form {CIV.()05) can also be printed from the
court's ADR wet>page end are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judiciany
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement conslderalion and further
discovery for settlement purposes Is not required. Refer to SOSC Local Rule LJ..1 for more intormellon. To schedule a
settlement conference, contact lhe department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amovnt of trial i!nd/or arbitration experience. Refer to SDSC Local
Rules Qjyjsjon JI, Cheoter Ill and Code Clv. Proc. § 1141.10 et seg or contact the Arbitration Program Office at (619)
450-7300 for more information.

More jnfocmaUpa Qbout court-<CQnnected ADB: Visit the court's ADR webpage at W'NW sdCQUr1.ca. 0oy/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central. East, and South San Diogo County, contact the National Conflict Resolution Center (NCRC} at
           www.ncrconllne.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. et www.nclifeline.org or (760) 7264900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper ror dispute resolution, mediation, settlement, or arbitration services.

ygal Representation and Advice

To participate effectively in AOR. it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. AOR neutrals ere not allowed to represent or to give legal advice to the participants in
the AOR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you In finding an attomey. Information about obtaining free and low cost legal assistance Is also available on
the California courts website at www.courtinfo.ca govlselfbeloAowcost.




                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION

                                                                                                                2
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.47 Page 34 of 54




                                                                                                                              ~ COVRT USE OM.Y
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STltE.!T ADDRESS:        33D West Broadway
 MAILING ADOAESS:         330 West Broadway
 C1TY.STATE,U1PCODE: San Diego, CA 92101-3827
 8AAHCMHAME:              Central

 PlAJNTIFF(S):         Dennis Glover

 OEfl:NOANT(S): Coreclvlc Inc et.el.

 SHORT TITLE:         GLOVER VS CORECIVIC INC (IMAGEO)

                           STIPULATION TO USE ALTERNATIVE                                                      CASE NUMBER:
                               DISPUTE RESOLUTION (ADR)                                                         37-2019-00012457-CU-WT-CTL

  Judge: Richard     E. L. Slre11sa                                                               Department: C.75

  The parties and their attomays stipulate that the matter is at Issue and the claims In this action shall be submitted to the following
  attemallve dispute resolution (AOR) process. Selection of eny of these options will not delay any case management timelines.
     0     Medlallon (c:outt-connectad)                               0     Non-binding private el'bltretlon

     0     Mediation (private)                                        0     Binding private att>ltrallon

     0     Voluntary setllemant conference (private)                  0     Non·bindlng judldal art>ltratlon (dl$COV8ry unUI 15 days before lllal)

     0     Neutral evaruatJon (private)                               0     Nao-binding jllcfldal arbitration (discovery untll 30 days bef0!'8 lllal)

     0     Other(specify e .g., private minJ.UiaJ. pn'vete judge, e t c . ) : - - - - - - - - - - - - - - - - - - - - - - - - -



  II ls also stipulated that the following shall serva es art>llrator, mediator or othar neutral: (Name)




  Alternate neutml (for ooutt Civil Mediation Program and artiltratlon only): - - - - - - - - - - - - - - - - - - - - - - -

  Dute: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                           Oate: - - - - - - - - - - - - - - - - - -



  Namo of Plaln1lll                                                                        Name of Defendan1




  Signature                                                                                Signature



  Namo of Plalntlffa Attomoy                                                               Name of Defendant's Attorney




  Slgna1ure                                                                                Signature
  Ir there ere more parties and/or ettomeys, please attach additional oompletad and fully elC8CUt8CI 6'1&ets.
  It Is the duty of the partles IO notify the court of any settlemenl pursuant to Cal. Rules of Court, rule 3.1385. Upon noUficaUonofthe selllemenl
  the court will place this melter on a 45-day dlsmlsSal caleradar.                                                                                 '
  No new parties may be added without leave or court.
  rT IS SO ORDERED.

 Dated: 03/07/2019                                                                                         JUDGE OF THE SUPERIOR COURT
SDSCCIV~<"-' 12.·IO)
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION


                                                                                                                                               3
          Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.48 Page 35 of 54

                                                                                                                                                                                                  ~M.IHf

   ATTOf\NEYMPAATY~ATy~ ~ SlalW""""'-.                            llltd ~):
o..;.;   Joshua C. Braddock (SBN:29S604)
         Braddock Law. APC
         110 West A Street, Suite 1075                                                                                                                       r , ;- ·.,
         San Diego, California 92101                                                                                          .. l. .   ·.~       -:         •       ••      ••'~ i.· "!'             · : :·
             TBVHOHE NO"   (6)9) 501•3619                         FAXN:>;   (619) 923-3727                                    "· .
                                                                                                                                        1
                                                                                                                                            ·:.   : ••                        L•: r .       ...   1
   ATrC>fltlEY FOR /Nam.1: Plaintiff Dennis Glover
                                                                                                                                                         1       •    :• •




isuPERiOR couRT OF CALIFORNIA. ccwNTY OF               San Diego
           sm:ET ADDRESS:      330 West Broadway                                                                               , zBl\M~R-1p1:21
           MA!UJIQ ADOR.ESS:

          c:rTYNIDZJPCOCE:     San Diego, California 92101
              BRAHCHNAME!      Hall of Justice Branch                                                                                   ... ..•.. .;'. . .                             . . .....               \

     CASE NAME:
     Glover v. CoreCivic. Inc., et al.
           CIVIL CASE COVER SHEET                                    Complex Case o..1gn8tlon
 ~           Unlimited            0     Umlted                  D      Counter          D      Jolnder
             (Amount                    (Amount                                                                    .A.OO&!
             demanded                   demanded is
                                                Flied with first appearance by defendant
     exceeds $25,000)      $25,000 oriess)           (Cal. Rules of Court, Nie 3.402)     DEPT:
                              Items 1-6 betow must be comDieted fsBB Instructions on osae 2}.
1. Check one box below for the case type that best describes this case:
         Auto Tort                         ,                  contract                                      ProvlsloNtlly Complex Clvll utJgatlon
         0       Auto (22)                                    D      Breach of c:ontract.lwarTanty (06)     (Cal. Rules of Court, " ' ' " JAOo-3.COJ)
         0                                                    D                                             D
                 Uninsured motorist (46)
         Other Pl/PD/WO (PeraoMl lnJu.y/Proptrty
         Damage/Wrongful Death) Tort
                                                              Il     Rule 3.740 a>llectlons (09)
                                                                     Olt\er collections (09)
                                                                     Insurance coverage (18)
                                                                                                            0
                                                                                                            D
                                                                                                                  AnlittusVTrade regulation (03)
                                                                                                                  Constn.lc&n defect (10)
                                                                                                                  Mass tort (40)
         D       Ast>estos (04)                               D Other oontr&et (37)                         D     Securities lillgatlon (28)
         0       Product liabillty (24)                       Real Property                                 D     Envitlnmel'\taVToxic tort (30)
         D       Medical malpractice (45)                     0 Eminent domain/Inverse                      D     Insurance coverage clalms arising from the
         D       Qltler PITPDNiD (23)                               condemnation (14}                             above llstsd provfsionally complex case
         Non.PWD/WD (Other) Tort                              0 Wrongful eviction (33)                            types (41)

         D       Business tortluntalr business pradioe (07)   D Other real property (26)                    Enforcement of Judgment
         D       CM1 r1ghts <08>                              Unlawful Det.alner                            0     Enforcement of judgment (20)
         D       Defamation {13)                              D Commercial(31)                              Mlscellaneoua Civil Complaint
         D       Freud(16)                                    D Reslclenllal (32)                           D     RJC0(27)
         D       Intellectual property (111}                  D     Orugs(3s>                               D     Other complalnt (not sp41cifisd aboVB) (42)
         D       Profesalonal negligence (25)                 Judlclal Review                               Mlacellanaoua Clvll Petition
         D       Other no~PllPD/WD tort (35)                  D     Assel forfeiture (05)
                                                                                                            D    Partnership and CX)(l)Orale govomaneo (21)
         !Vlloyment                                           D      Petition re: arbilralfon award (1 1)
                                                                                                            D    Olher pelitlon (not specified above) (43)
                 Wrongful terminatlon (36)                    D      Writ of mandate (02)
         D       Otnat employment (15)                        n      Other ludic:ial review 1391
2. This case LJ Is          lJlJ is not complex under rule 3.4-00 of the California Rules of Court. If the case Is complex, martt the
   factors requiring excepti<>l'\al judicial management
   a.        D
            Large number of separately represented parties       d.                  D
                                                                        Large number of witnesses
   b.        0
            Extensive motion practice raising difficult or novel e.                  D
                                                                        Coort1inalion with related actions pending in one or moro courts
            issues that will be ti~nsumlng to resotve                   in other counties, states. or countries, or In a federal court
   c.        D
            Substantial amount of documentary evidence           r.                  D
                                                                        Substantial posfiudgment judicial supervision
3.       Remedies sought (check all that apply): a.[i2] monetary b.               D
                                                                               nonmonetary; declaratory or injunctive relief                                                      c. D       punitive
4.       Number of causes of action (specify): 11
5.       This case      D  is   ~ is not a dass action sui1.
6.       If there are any known related cases. file and serve a notice of related case. (You may use form CM..015.)
Date:        March 7, 2019
Joshua C. Braddock, Esq.
                                                                               NOTICE
   • Plaintiff must file lhis cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate COde, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File !his cover sheet in additiOn to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. or the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes ontL_
                                                                                                                                                                                                           t 012
                                                              CIVIL CASE COVER SHEET                                  c.s. Rui.s of c-t. "'- 2.30. 1220. 3.4CIW.C03. 3.7.io;
                                                                                                                             cal. ~of Nofa.I A.Grillblretlon, Cd. 3.10
                                                                                                                                                                                   -     .co...!frVb.at.pov
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.49 Page 36 of 54




               EXHIBIT B
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.50 Page 37 of 54




  1   PAUL M. GLEASON (SBN: 155569)
      TOREY JOSEPH FAV AROTE (SBN: 198521)
 2    JING TONG (SBN: 285061)
      GLEASON & FAVAROTE, LLP
 3    4014 Long Beach Blvd., Suite 300
      Long Beach, California 90807
 4    Telephone:    (213) 452-0510
      Facsimile:    (213) 452-0514
  5   pgl eason@gleasonfavarote.com
      tfavarote@gleasonfavarote.com
  6   jtong@gleasonfavarote.com

  7   Attorneys for Defendant CoreCivic, Inc.

  8

  9

 10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 11                               FOR THE COUNTY OF SAN DIEGO

 12

13
 14   DENNIS GLOVER,                           )    Case No. 37-2019-00012457-CU-WT-CTL
                                               )
 15                      Plaintiff,            )
                                                    DEFENDANT CORECIVIC, INC.'S
                                               )
                                                    ANSWER TO PLAINTIFF'S
 16           v.                               )
                                                    UNVERIFIED COMPLAINT
                                               )
 17   CORECIVIC, INC.; a Maryland Corporation; )
      FRED FIGUEROA, an individual; and DOES 1 )
 18   to 25, lnclusive.                        )
                                                )
 19                        Defendants.          )
                                                )
20                                              )
                                                )
21                                              ) Action Filed:   March 26, 2019
                                                ) Trial Date:     None
22                                              )
                                                )
23                                              )
                                                )
24    ~~~~~~~~~~~~~~~>
25    Ill
26    Ill
27    Ill
28    Ill


            DEFENDANT CORECIVIC, INC.'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.51 Page 38 of 54




  1   TO PLAINTIFF DENNIS GLOVER AND ms ATTORNEYS OF RECORD:

  2           Defendant CoreCivic, Inc. ("Defendant") hereby answers the unverified Complaint filed by

  3   plaintiff Dennis Glover ("Plaintiff') as foJlows:

  4                                           GENERAL DENIAL

  5           Pursuant to the provisions of Section 431.30 of the California Code of Civil Procedure,

  6   Defendant generally denies each and every allegation and cause of action contained in Plaintiff's

  7    Complaint, and further denies that Plaintiff has been damaged in any manner or amount, or at all,

  8   as a result of any act or omission by Defendant.

  9           Additionally, Defendant asserts the following affirmative defenses and prays for judgment

 10    as set forth below:

 11                                   FIRST AFFIRMATIVE DEFENSE
                                          (Statute of Limitations)
 12

 13           1.      As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 14   action alleged therein, Defendant alleges that the claims are barred, in whole or in part, by the

 15   applicable statute of limitations, including but not limited to Government Code sections 12900, et

 16   seq.• 12960 and 12965 and California Code of Civil Procedure sections 335.1, 337, 338, 339, 340

 17   and 343, and/or any other applicable statutes of limitation.

 18                                  SECOND AFFIRMATIVE DEFENSE
                                               (Laches)
 19

20            2.      As a separate and affirmative defense to Plaintiffs Complaint and to every cause of

21    action alleged therein, Defendant alleges that Plaintiff's claims, are barred, in whole or in part, by

22    the doctrine of !aches.

23                                    TIDRD AFFIRMATIVE DEFENSE
                                             (Unclean Hands)
24

25            3.      As a separate and aflirmative defense to Plaintiffs Complaint and to every cause of

26    action alleged therein, Defendant is informed and believes and based upon such information and

27    belief alleges that Plaintiff has or had unclean hands with respect to the matters alleged in his

28    Complaint, and on that ground, is barred from recovering any relief on his Complaint.

                                                          1.
             DEFENDA..~T     CORECIVIC, INC.'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.52 Page 39 of 54




     1                                 FOURTH AFF1RMATIVE DEFENSE
                                    (Failure to Exhaust Administrative Remedies)
     2

     3           4.      As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

  4       action alleged therein, Defendant is informed and believes, and based upon such information and

     5    belief alleges, that Plaintiff has failed to exhaust his administrative remedies, including those set

  6       forth in California Government Code Section 12940, et seq.

     7                                    FIFTH AFFIRMATIVE DEFENSE
                                                   (Estoppel)
     8

  9              5.      As a separate and affomative defense to Plaintiff's Complaint and to every cause of

 1   o    action alleged therein, Defendant alleges that Plaintiff is barred, in whole or in part, for the reason

 11       that, by his actions, Plaintiff is estopped from bringing any claim for relief against Defendant.

 12                                       SIXTH AFFIRMATIVE DEFENSE
                                                    (Waiver)
 13

 14              6.      As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 15      action alleged therein, Defendant is informed and believes and based upon such information and

 16      belief alleges that by his conduct, Plaintiff has waived any right to recover any relief by his

 17      Complaint.

 18                                     SEVENTH AFFIRMATIVE DEFENSE
                                         (Failure to State A Cause of Action)
 19

20               7.      As a separate and affinnative defense to Plaintiffs Complaint and to every cause of

21       action alleged therein, Defendant alleges that each purported cause of action in the Complaint fails

22       to state facts sufficient to constitute a cause of action against Defendant.

23                                     EIGHTH AFFIRMATIVE DEFENSE
                                     (Workers' Compensation Exclusive Remedy)
24

25               8.      As a separate and affirmative defense to Plaintiffs Complaint and to every cause of

26       action alleged therein, Defendant alleges that if Plaintiff sustained damages by reasons of the

27       allegations in the Complaint, which allegations are denied, Plaintiffs exclusive remedy for such

28       damages are governed by the California Workers' Compensation Act. Cal. Labor Code§§ 3200, et

                                                             2.
                DEFENDANT CORECIVIC, INC. 'S ANS\VER TO PLAINTIFF'S UNVERITIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.53 Page 40 of 54




  1   seq. and§§ 3600, et seq.

  2                                  NJNTB AFFIRMATIVE DEFENSE
                                            (Attorneys' Fees)
  3

  4          9.      As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

  5   action alleged therein, Defendant alleges that said Complaint fails to allege complaints sufficient to

  6   allow recovery of attorneys' fees from Defendant.

  7                                  TENTH AFFIRMATIVE DEFENSE
                                       (Failure to Mitigate Damages)
  8

  9          10.     As a separate and affirmative defense to Plaintiffs Complaint and to every cause of

 10   action alleged therein, Defendant alleges that if Plaintiff sustained damages by reason of the

 11   allegations in the Complaint, which allegations are denied, then Plainti ff may not recover for such

 12   damages because by his own acts and omissions, he has failed to properly mitigate those damages.

 13                               ELEVENTH AFFIRMATIVE DEFENSE
                                       (After-Acquired Evidence)
 14

 15          11.     As a separate and affirmative defense to Plaintiff's Complaint and to each purpmied

 16   cause of action contained therein, Defendant alleges that Plaintiffs right to recovery is barred in

 17   whole or in part by the doctrine of After-Acquired Evidence.

 18                                TWELFTH AFFIRMATIVE DEFENSE
                                                (Mixed Motive)
19

20           12.     As a separate and affirmative defense to Plaintiffs Complaint and to each purported

21    cause of action contained therein, Defendant alleges, assuming arguendo, that there was a violation

22    of the Fair Employment and Housing Act and/or other violation of Jaw, Plaintiff's claims remain

23    barred, in whole or in part, because even without any said impermissible conduct, the employment

24    actions taken herein still would have been taken due to work performance reasons and/or other

25    legitimate, nonprohibited, and/or independent reason(s). Defendant herewith raises the "mixed-

26    motive" defense.

27    Ill

28    III

                                                        3.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.54 Page 41 of 54




                                  TIDRTEENTH AFFIRMATIVE DEFENSE
                    (Failure to Take Advantage of Preventative or Corrective Opportunity)
  2

  3           13.     As a separate and affirmative defense to Plaintiff's Complaint, and each cause of

  4   action alleged therein, Defendant alleges that at all times relevant hereto, Defendant exercised

  5   reasonable care to prevent and correct promptly any purportedly harassing behavior, and to the

  6   extent Plaintiff unreasonably failed to take advantage of any preventative and!or corrective

  7   opportunities provided by Defendant or to avoid harm otherwise, Plaintiff's claim is barred.

  8                              FOURTEENTH AFFIRMATIVE DEFENSE
                                       (Not Plaintiff's Employer)
  9

 10           14.     As a separate and affirmative defense, Defendant CoreCivic, Inc. cannot be liable

 11   for any of the claims asserted against it in the Complaint because it was not Plaintiff's employer

 12   and is therefore an improperly named entity.

 13                               FIFTEENTH AFFIRMATIVE DEFENSE
                                          (Lawful Conduct)
 14

 15           15.     As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 16   action alleged therein, Defendant alleges that none of Defendant's acts were spiteful, malicious, in

 17   bad faith or motivated by any ill will or fraud. Instead, Defendant's acts, if any, were privileged,

 18   non-discriminatory, non-harassing, non-retaliatory, proper and taken in accordance with

 19   Defendant's rights as accorded by law.

20                                SIXTEENTH AFFIRMATIVE DEFENSE
                                  (Good Cause/Legitimate Business Reason)
21

22            16.     As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

23    action alleged therein, Defendant alleges that, at all relevant times, Defendant acted with a good

24    faith belief that it had good cause and/or a legitimate non-retaliatory business reason to act as it did

25    and did not directly or indirectly perfonn any acts that would constitute a violation of Plaintiff's

26    rights. As a consequence, Plaintiff is not entitled to any damages or penalties whatsoever.

27    ///

28    ///

                                                         4.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAJNT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.55 Page 42 of 54




  1                              SEVENTEENTH AFFIRMATIVE DEFENSE
                                          (No Ratification)
  2

  3            17.     As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

  4   action alleged therein, Defendant alleges that some or all of Plaintiffs claims are barred because

  5   the alleged conduct complained of by Plaintiff was done by persons or entities other than

  6   Defendant and, that at all time, said persons or entities acted without the consent, authorization,

  7   knowledge, or ratification of Defendant with regard to the acts as alleged in the Complaint.

  8                               EIGHTEENTH AFFIRMATIVE DEFENSE
                                         (No Punitive Damages)
  9
 10            18.     As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 11   action alleged therein, Defendant alleges that Plaintiff is not entitled to recover punitive damages

 12   because neither Defendant nor any of its employees or agents have committed fraudulent,

 13   oppressive, malicious, willful, or egregious acts giving rise to liability, nor have they di.splayed

 14   reck]ess indifference to Plaintiffs rights and Plaintiff has not adequately pled a claim for punitive

 15   damages under California Civil Code Section 3294.

 16                               NINETEENTH AFFIRMATIVE DEFENSE
                                (Contributory or Comparative Fault of Plaintiff)
 17

 18            19.     As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 19   action alleged therein, Defendant alleges that Plaintiff was, at all times mentioned in the

20    Complaint, guilty of comparative and/or contributory negligence or fault and is therefore barred

21    from recovery.

22                                TWENTIETH AFFIRMATIVE DEFENSE
                                    (Apportionment of Responsibility)
23

24            20.      As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

25    action alleged therein, Defendant alleges that if Plaintiff sustained any loss under the circumstances
26    alleged in the Complaint, which is denied, Defendant is liable onJy for that portion of damages, if

27    any, which corresponds to Defendant's degree of fault or responsibility, and Defendant is not liable

28    for damages att1ibutable to the responsibility, negligence or fault of Plaintiff or of any other person

                                                         5.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.56 Page 43 of 54




  1   or entity, whether named or unnamed in the Complaint.

  2                              TWENTY-FIRST AFFIRMATIVE DEFENSE
                                        (Pre-Existing Condition)
  3

  4           21.    As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

  5   action alleged therein, Defendant alleges that Plaintiff is not entitled to recover damages to the

  6   extent that any purported emotional distress damages allegedly suffered by Plaintiff were caused

  7   by any pre-existing psychological condition(s).

  8                           TWENTY-SECOND AFFIRMATIVE DEFENSE
                                        (At-will employee)
  9
 10           22.    As a separate and affirmative defense to Plaintiff's Complaint and to every cause of

 11   action alleged therein, Defendant alleges that some or all of Plaintiff's claims fail because Plaintiff

 12   was at all time employed as an at-will employee of Defendant.

 13                            TWENTY-THIRD AFFIRMATIVE DEFENSE
                                          (Wages Paid)
 14
 15           23.    To the extent that Plaintiff has been paid the alleged wages referenced in the

 16   Complaint, the Complaint, and each cause of action therein on behalf of Plaintiff, is barred.

 17                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                          (Consent)
 18

 19           24.    The Complaint, and each cause of action set forth therein, is barred, in whole or in

20    part, because Plaintiff consented to, approved, or participated in the alleged conduct about which

21    Plaintiff now complains.

22                               T\VENTY-FIFTH AFFIRMATIVE DEFENSE
                                               (Mistake)
23

24            25.    The Complaint, and each cause of action therein, is barred in whole or in part based

25    on Defendant's good faith mistake of fact.

26    Ill

27    111

28    Ill

                                                        6.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.57 Page 44 of 54




                               TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                (Reliance on DLSE Policies and Procedures)
  2

  3            26.   The Complaint, and each cause of action alleged therein, is barred in whole or in

  4   part, because Defendant relied in good faith upon written guidelines, interpretations and rules

  5   promulgated by the California Department of Industrial Relations, California Division of Labor

  6   Standards Enforcement ("DLSE"), and upon the administrative practice and enforcement policies

  7   of the DLSE.

  8                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                      (Reasonable Conduct)
  9

 10            27.   The Complaint, and each cause of action therein, is barred in whole or in part,

 11   because Defendant engaged in reasonable conduct under the circumstances and under their pay

 12   obligations under California wage and hour law.

 13                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                     (Meal periods authorized)
 14

 15            28.   The Complaint, and each purported cause of action claiming meal period violations

 16   therein, is barred in whole or in part, because at all relevant times Defendant authorized and

 17   pennitted and never impeded the taking of statutory meal periods by Plaintiff and/or Plaintiff did

 18   take meal periods or freely and voluntarily chose to forego or waive a timely meal period.

 19                            TWENTY-NINTHAFFffiMATIVEDEFENSE
                                     (Rest Periods Authorized)
20
21             29.   The Complaint, and each purported cause of action claiming rest period violations

22    therein, is barred in whole or in part, because at all relevant times Defendant authorized and

23    permitted and never impeded the taking of rest periods by Plaintiff and/or Plaintiff did take rest

24    periods or voluntarily and freely chose to forego or waive his/her rest period.

25                                THIRTIETH AFFIRMATIVE DEFENSE
                                    (Good Faith and Reasonable Belief)
26
27            30.    The Complaint, on behalf of Plaintiff is barred in whole or in part because

28    Defendant acted, at all relevant times, on the basis of a good faith and reasonable belief that they

                                                        7.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.58 Page 45 of 54




      had complied fully with California wage and hour laws and have a good faith legal defense to all

  2   claims.

  3                             THIRTY-FIRST AFFIRMATIVE DEFENSE
                                              (Good Faith Dispute)
  4

  5             31.   D~fendant denies   that it owes any amounts to Plaintiff; but if it should be

  6   determined that any amounts are owed, Defendant alleges that at all times herein, reasonable good

  7   faith disputes existed as to whether any such amounts were owed.

  8                            THIRTY-SECOND AFFIRMATIVE DEFENSE
                                       (Satisfaction and Accord)
  9

 10             32.   Plaintiff's Complaint is barred, in whole or in part, by the principles of satisfaction

 11   and accord and/or satisfaction and payment

 12                             THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                    (Novation)
 13

 14             33.   The Complaint, and each cause of action therein, is barred, in whole or in part,

 15   based on one or more novations.

 16                            THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                         (No Jurisdiction)
 17

 18             34.   To the extent Plaintiff makes allegations or claims which were not made the subject

 19   of a timely complaint or petition against Defendant submitted or filed by or on behalf of Plaintiff

20    with the appropriate administrative or governmental agency or department, the Court Jacks

21    jurisdiction with respect to any such allegations or claims.

22                              THJRTY-FIFTH AFFIRMATIVE DEFENSE
                                           (A voidable Consequences)
23

24              35.   Plaintiff is not entitled to recover any damages as prayed for in the Complaint on the

25    grounds that such damages could have been avoided under the doctrine of avoidable consequences.

26    Ill

27    III

28    Ill

                                                         8.
            DEFEND.A."'iT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFlED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.59 Page 46 of 54




  I                             TffiRTY-SIXTH AFFIRMATIVE DEFENSE
                                          (No Actual Injuries)
  2

  3            36.   The Complaint, and each cause of action contained therein, is barred, in whole or in

  4   part, because Plaintiff has not suffered any actual injury by reason of any of Defendant's acts,

  5   conduct, or om:issions as alleged in the Complaint.

  6                           THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                       (At-Will Employment)
  7

  8           37.    The Complaint, and each cause of action contained therein, is barred, in whole or in

  9   part, because at all times Plaintiffs employment with Defendant was at-will as a matter oflaw

 1o   pursuant to California Labor Code Section 2922.

 11                            THIRTY-EIGHTH AFFIRMATJVE DEFENSE
                                (Outside Course and Scope of Employment)
 12

 13           38.    To the extent any alleged discrimination occurred, which Defendant denies, any

 14   alleged discrimination committed by any employees or agents of Defendant was outside the scope

 15   and course their respective employment.

 16                             THIRTY-NINTH AFFIRMATIVE DEFENSE
                                           (Not Disabled)
 17

 18           39.    Plaintiff was not disabled within the meaning of California Government Code

 19   Section 12926 et seq.; and therefore, the Complaint, and each cause of action alleged therein, fails.

20                                 FORTIETH AFFIRlVIATIVE DEFENSE
                                      (No Accommodation Requested)
21

22            40.     Plaintiff never requested any reasonable accommodation and, therefore, caru1ot

23    state a disability claim, including but not limited to any claim for alleged disability discrimination

24    under California Government Code Section 12940 et seq.

25                               FORTY-FIRST AFFIRMATIVE DEFENSE
                                  (Failure to Engage in Interactive Process)
26
27            41.    Plaintiff has waived or, alternatively, cannot' state nor assert any cause of ac6on for

28    any alleged disability discrimination under California Government Code Section 12940 et seq.

                                                        9.
            DEFENDANT CORECIVIC, INC.'S A..l'{S'WER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.60 Page 47 of 54




      because of the failure of Plaintiff and/or his agents to cooperate and or engage in the interactive

  2   process.

  3                              FORTY-SECOND AFFIRMATIVE DEFENSE
                                            (Not Qualified)
  4

  5              42.   Plaintiff was not qualified or could not perform the essential duties of his position

  6   with or without reasonable accommodation.

  7                               FORTY-THIRD AFFIRMATIVE DEFENSE
                                   (Unreasonable Request/Undue Hardship)
  8

  9              43.   To the extent Plaintiff claims that he requested an accommodation, such request was

 10   unreasonable and would have produced an undue hardship. Therefore, Plaintiff cannot maintain

 11   any disability claim, including but not limited to any claim under California Government Code

 12   Section 12940 et seq.

 13                             FORTY-FOURTH AFFIRMATIVE DEFENSE
                               (Risk of Safety and Health of Plaintiff and Others)
 14

 15              44.   Plaintiff was not qualified or could not perform the essential duties of his position in

 16   a manner that would not endanger his health or safety or the health or safety of others, with or

 17   without reasonable accommodation.

 18                                FORTY-FIFfH AFFIRMATIVE DEFENSE
                                  (No Certification from Health-Care Provider)
 19

20               45.   The Complaint, and each cause of action therein, is barred, in whole or in part, on

21    the grounds that Plaintiff failed timely to provide Defendant with a health-care provider's

22    certification of Plaintiff's alleged restrictions.

23                                FORTY-SIXTH AFFIRMATIVE DEFENSE
                                      (Release/ Assignment/Settlement)
24

25               46.   Plaintiff's claims are barred, in whole or in part, because they or any rights related

26    thereto have been released and/or assigned, and/or by any prior settlement of such claims.

27    ///
28    Ill

                                                           10.
            DEFENDANT CORECIVlC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.61 Page 48 of 54




                               FORTY-SEVENTH AFFIRMATIVE DEFENSE
                                        (Managerial Privilege)
  2

  3            47.   Plaintiff's claims are barred, in whole or in part, by the doctrine of managerial

  4   privilege or immunity.

  5                            FORTY-EIGHTH AFFIRMATIVE DEFENSE
                                (Privilege, Justification andlor Free Speech)
  6

  7            48.   The acts and statements of Defendant herein were privileged, justified and/or

  8   protected as free speech, in whole or in part, as a matter of California and/or federal law, including,

  9   but not limited to, the common law, Section 4 7 of the California Civil Code, and Article 1, Sections

 10   2 a11d 3 of the California Constitution and the First and Fourteenth Amendments to the United

 11   States Constitutio~ and therefore cannot give rise to liability hereiu.

 12                             FORTY-NINTH AFFIRMATIVE DEFENSE
                                          (Lack of Malice)
 13

 14            49.   Plaintiff's claims are barred, in whole or in part, because all of the conduct, acts,

 15   and omissions of Defendant were undertaken without malice.

 16                                FIFI'IETH AFFIRMATIVE DEFENSE
                                              (Offset/Setoff)
 17

 18            50.   If Plaintiff sustained any damage as a result of conduct alleged in the Complaint,

 19   which Defendant denies, then Defendant is entitled to offset/setoff against any such recovery any

20    and all amounts owed to Defendant by Plaintiff, any overpayments to Plaintiff, any damages or

21    harm caused to Defendant by Plaintiff's actions or inactio~ including without limitation, amounts

22    received by Plaintiff as income or payments from other sources, including but not limited to that

23    received under federal or state disability benefits laws, or by any other benefits received by

24    Plaintiff.

25                               FIFfY-FIRST AFFIRMATIVE DEFENSE
                                              (Unjust Enrichment)
26
27             51.   The imposition of any liability upon Defendant would unjustly enrich Plaintiff.

28    ///

                                                        11.
             DEFENDANT CORECIVIC, INC.'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.62 Page 49 of 54




                                FIFTY-SECOND AFFIRMATIVE DEFENSE
                                     (Workers' Compensation Offset)
  2

  3            52.   Even if the California Workers' Compensation laws do not provide the exclusive

  4   remedy for damages, to the extent that Plaintiff alleges he sustained injuries as the result of his

  5   employment relationship with Defendant, any civil damages to which Plaintiff is entitled must be

  6   offset by any award or settlement received under the Workers' Compensation laws.

  7                              FIFfY-THIRD AFFIRMATIVE DEFENSE
                                              (ERISA)
  8
  9            53.   Plaintiff is not entitled to recover any compensatory or other monetary damages for

 1o   any alleged benefits as prayed for, including medical or retirement benefits, because the exclusive

 11   remedy for such alleged damages is the Employee Retirement Income Security Act of 1974, as

 12   amended, 29 U.S.C. § 1001, et seq.

 13                             FIFfY-FOURTH AFFIRMATIVE DEFENSE
                                    (Breach of Employment Obligations)
 14

 15            54.   The Complaint is ban·ed and/or the alleged damages must be reduced, in whole or in

 16   part, because Plaintiff breached his obligations to his employer.

 17                              FIFTY-FIFfH AFFIRMATIVE DEFENSE
                                          (Lack of Standing)
 18

 19           55.    Plaintiffs claims, or some of them, are barred in whole or in part for lack of

20    standing.

21                               FI.F TY-SIXTH AFFIRMATIVE DEFENS.E
                                  (No Entitlement to Prejudgment Interest)
22

23             56.   Any claim for prejudgment interest is barred as to any purported cause of action for

24    which such relief is not available.

25                             FIFTY-SEVENTH AFFIRMATIVE DEFENSE
                                    (No Penalties/Lack of Willfulness)
26
27            57.    Plaintiff is not entitled to any penalty award, including, but not limited to any

28    penalties under California Government Code Section 12940 et seq. and/or any other penalties

                                                        12.
            DEFENDANT CORECIVIC, INC. 'S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.63 Page 50 of 54




  1   alleged in the Complaint, because, at all relevant times, Defendant did not willfuJly fail to comply

  2   with the provisions of California and federal law, but rather acted in good faith and had reasonable

  3   grounds for believing that it did not violate relevant laws or the specified provisions.

 4                              FIFTY-EIGHTH AFFIRMATIVE DEFENSE
                                (Punitive Damages/Penalties Unconstitutional)
  5

 6            58.    Plaintiff is not entitled to recover any punitive or exemplary damages, or any

  7   penalties, as prayed for in the Complaint on the grounds that any award of punitive or exemplary

  8   damages or penalties under California law in general, and/or any such award under California law

 9    as applied to the facts of this specific action, would violate the constitutional rights of Defendant

10    under provisions of the United States and California Constitutions, including but not limited to the

 11   due process clauses of the Fifth and Fourteenth Amendments of the United States Constitution and

 12   the excessive fines and cruel and unusual punishment clauses of the Eighth Amendment of the

13    United States Constitution.

]4                               FIFIY-NINTH AFFIRMATIVE DEFENSE
                                        (Business Judgment Rule)
15

16            59.    Plaintiffs claims are ban-ed, in whole or in part, because any decisions made by

17    Defendant with respect to Plaintiffs employment were reasonably based on the facts as they

18    understood them.

19                                  SIXTIETH AFFIRMATIVE DEFENSE
                                             (Impossibility)
20
21            60.    Plaintiff's claims are barred, in whole or in part, by impossibility of performance.

22                               SIXTY-FIRST AFFIRMATIVE DEFENSE
                                        (Substantial Compliance)
23

24            61.    Defendant substantially complied with all obligations under the law.

25                             SIXTY-SECOND AFFIRMATIVE DEFENSE
                                          (Preemption)
26
27            62.    Plaintiffs claims are preempted, in whole or in part, because such claims encroach

28    upon, supplement, or alter a federally occupied field and present an obstacle to the accomplishment

                                                        13.
            DEFENDANT CORECIVIC, INC. ' S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.64 Page 51 of 54




  1   of Congress' r egulation of that field.

 2                                SIXTY-THIRD AFFIRMATIVE DEFENSE
                                          (Reservation of Rights)
 3

 4             63.    Defendant does not presently know all of the facts and circumstances respecting

  5   Plaintiff's claims. Defendant reserves the right to amend this Answer should it later discover facts

 6    demonstrating the existence of additional affumatjve defenses.

  7          WHEREFORE, Defendants prays as follows:

  8           1.      That Plaintiff takes nothing by this action;

 9           2.      That the Complaint be dismissed with prejudice;

 10           3.     That judgment be entered in favor of Defendant;

 11          4.       For costs of suit and for reasonable attorneys' fees incurred by Defendant; and

 12           5.      For such other and further relief as the Court deems just and proper.

 13

 14
      Dated: May 10, 2019                                     GLEASON & FA VAROTE, LLP
 15                                                           PAUL M. GLEASON
                                                              TOREY JOSEPH FAV AROTE
 16                                                           JING TONG

 17

 18

 19

20

21

22
23

24

25

26
27
28

                                                        14.
            DEFENDANT CORECIVIC, INC. ' S ANSWER TO PLAINTIFF'S UNVERIFIED COMPLAINT
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.65 Page 52 of 54




                                             PROOF OF SERVICE
  l
              I, Thomas Steinhart, declare:
  2           l am and was at the time of the service mentioned in this declaration, employed in the
      County of Los Angeles, California. I am over the age of 18 years and not a party to the within
  3   action. My business address is Gleason & Favarote, LLP, 4014 Long Beach Blvd., Suite 300,
      Long Beach, CA 90807.
  4           On May 10, 2019, Tserved a copy(ies) of the following document(s):
            DEFENDANT CORECIVJC, INC.'S ANSWER TO PLAINTIFF'S UNVERIFIED
  5                                 COMPLAINT
      on the arties to this action b          them in a sealed envelo e s addressed as folJows:
  6   Attorney                                        Party(ies) Served         Method of Service
  7   Joshua C. Braddock                              Attorneys for Plaintiff,     First Class Mail
      BRADDOCK LAW APC                                DENNIS CLARK
  8   110 West A Street, Suite 1075
      San Diego, CA 92101
  9   Tel: (619) 501-3619
      Fax: 619 923-3727
 10
       ~       [BY MAIL] I placed the sealed envelope(s) for collection and mailing by following the
 11           ordinary business practice of Gleason & Favarote, LLP, Long Beach, California. I am
              readily familiar with Gleason & Favarote, LLP's practice for collecting and processing
 12           of correspondence for mailing with the United States Postal Service, said practice being
              that, in the ordinary course of business, correspondence with postage fully prepaid is
 13           deposited with the United States Postal Service the same day as it is placed for
              collection.
 14
       D      [BY OVERNIGHT COURIER] I caused the sealed envelope(s) to be delivered by a
              commercial courier service for overnight delivery to the offices of the addressee(s).
 15

 16    D      [BY HAND] I directed the sealed envelope(s) to the party(ies) so designated on the
              service list to be delivered by Ace Attorney Service, Inc. this date.
 17
       D      [BY F ACS IM ILE TRANSMISSION] I caused said document to be sent by facsimile
              transmission to the fax number indicated for the party(ies) listed above.
 18

 19    D      [BY ELECTRONIC TRANSMISSION] I caused said document to be sent by
              electronic transmission to the e-mail address indicated for the party(ies) listed above.
20            I declare under penalty of pe1jury under the laws of the State of California that the-abOvei~ -
      true and correct, and that this declaration was executed on May 10 2t>19, at Lon . each,
21    California.
22

23

24
25

26
27
28

                                                        1.
                                              PROOF OF SERVICE
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.66 Page 53 of 54




   ONE LEGAL
      Confirmation #:        22606345
      Case Title:            Glover vs Corecivic Inc [IMAGED]



   Thank you for choosing One Legal. If you have any questions about this order, please email us at
   support@onelegal.com.


   CASE INFORMATION                                               ORDER DETAILS
    Court Name:                     San Diego County,              Order Type:                  eFiling
                                    Superior Court of
                                    California                     Filing order #:              13212790

    Court Branch:                   Central                        Date/Time Submitted:         5/ 10/2019 3:34 PM PT

    Case Title:                     Glover vs Corecivic Inc
                                                                   Client Billing Code:         101 .074/ Glover
                                    [IMAGED]

    Case Category:                  Civil - Unlimited              Contact Name:                Thomas Steinhart


    Case Type:                      Wrongful Termination           Attorney Name:               Paul Gleason


    Jurisdictional Amount:          Over $25,000                   Email Notification:          Contact


    Case#:                          37-2019-00012457·
                                    CU-WT-CTL




   DOCUMENTS
    Document Type      Document Title                                                               Pages Uploaded

    Answer             Defendant CoreCivic, lnc.'s Answer to Plaintiff's Unverified Complaint      16




                                    Copyright © 2019 One Legal LLC • www.onelegal.com
Case 3:19-cv-00888-WQH-BGS Document 1-2 Filed 05/10/19 PageID.67 Page 54 of 54



 1                                  PROOF OF SERVICE
 2         I, Thomas Steinhart, declare:
 3         I am and was at the time of the service mentioned in this declaration,
 4   employed in the County of Los Angeles, California. I am over the age of 18 years
 5   and not a party to the within action. My business address is Gleason & Favarote,

 6   LLP, 4014 Long Beach Boulevard, Suite 300, Long Beach, CA 90807.

 7         On May 10, 2019, I served a copy(ies) of the following document(s):

 8
                          DECLARATION OF PAUL GLEASON

 9   on the parties to this action by placing them in a sealed envelope(s) addressed as
10   follows:
11      ttorney
12
      GEOFFREY C. LYON                               Attorneys for          First Class
13    LYON LAW PC                                    Plaintiff~ ROBIN       Mail
      10960 Wilshire Blvd., Ste. 820                 CLARK
14    Los Angeles, CA 90024-3732
      Tel: (3ro) 818-7700; Fax: (424) 832-7405
15    glyon@l yonlawyer. com
16          rBY MAILl I placed the sealed envelope(s) for collection and mailing by
            followin~   tne ordinary business practice of Gleason & Favarote, LLP, Long
17          Beach, California. I am readily familiar with Gleason & Favarote.. LLP's
            Rractice for collecting and processing of correspondence for maihng with
18          the United States Postal Service, said practice oeing that, in the ordmary
            course of business, correspondence with postage fully prepaid is deposited
19          with the United States Postal Service the same day as it is placed for
            collection.
20
      D     (BY CM/ECF SYSTEM) I caused the above-referenced document(s) to be
            sent by electronic transmittal to the Clerk's Office using the CM/ECF
21
            ~ysJem for filing which generated a Notice of Electromc Filing to the
22          CM/ECF registrants in tfiis case.

23         I declare under penalty of perjury under the laws of the Unite
24   foregoing is true and c01Tect, and this declaration was execut    n May 10, 2019, at
25   Long Beach, California
26
27

28

                                               l.
                                       PROOF OF SERVICE
